



EXHIBIT 10.5
MASTER LEASE AGREEMENT
between
BE PORTFOLIO, LLC, a Delaware limited liability company
and
BOB EVANS FARMS, LLC, an Ohio limited liability company






Dated April 14, 2016


1



--------------------------------------------------------------------------------








TABLE OF CONTENTS
ARTICLE I6
BASIC LEASE TERMS6
Section 1.01. Properties6
Section 1.02. Initial Term Expiration Date6
Section 1.03. Extension Options6
Section 1.04. Term Expiration Date (if fully extended)6
Section 1.05. Initial Base Annual Rental6
Section 1.06. Defined Terms6
ARTICLE II13
LEASE OF PROPERTIES13
Section 2.01. Lease13
Section 2.02. Lease Guaranty14
Section 2.03. Quiet Enjoyment14
ARTICLE III15
LEASE TERM; EXTENSION15
Section 3.01. Initial Term15
Section 3.02. Extensions15
Section 3.03. Notice of Exercise15
Section 3.04. Removal of Personalty15
ARTICLE IV16
RENTAL AND OTHER MONETARY OBLIGATIONS16
Section 4.01. Base Monthly Rental16
Section 4.02. Adjustments16
Section 4.03. Extension Term Rental16
Section 4.04. Additional Rental17
Section 4.05. Rentals To Be Net to Lessor17
Section 4.06. ACH Authorization18
Section 4.07. Late Charges; Default Interest18
Section 4.08. Holdover18
ARTICLE V18


2



--------------------------------------------------------------------------------




REPRESENTATIONS AND WARRANTIES OF TENANT18
Section 5.01. Organization, Authority and Status of Tenant19
Section 5.02. Enforceability19
Section 5.03. Property Condition19
Section 5.04. Litigation19
Section 5.05. Other Agreements        19
Section 5.06. Licenses and Permits        19
Section 5.07. Financial Condition; Information Provided to Landlord    19
Section 5.08. Compliance With OFAC Laws        20
Section 5.09. Solvency        20
Section 5.10. Treatment of Rental        20
Section 5.11. No Plan Assets; No Government Plan        20
Section 5.12. Flood Hazard        20
ARTICLE VI21
TAXES AND ASSESSMENTS; UTILITIES; INSURANCE21
Section 6.01. Taxes21
Section 6.02. Utilities22
Section 6.03. Insurance23
ARTICLE VII26
MAINTENANCE; ALTERATIONS26
Section 7.01. Condition of Property; Maintenance26
Section 7.02. Alterations and Improvements27
Section 7.03. Tenant’s Property, Fixtures and Equipment28
Section 7.04. Improvements Upon Termination, Subletting or Assignment    29
ARTICLE VIII29
USE OF THE PROPERTIES; COMPLIANCE29
Section 8.01. Use and Operation        29
Section 8.02. (a) Operation and (b) Closure..        29
Section 8.03. Compliance31
Section 8.04. Environmental32
Section 8.05. Cooperation36
Section 8.06. Permitted Contests36
ARTICLE IX37
ADDITIONAL COVENANTS37
Section 9.01. Performance at Tenant’s Expense37
Section 9.02. Inspection37


3



--------------------------------------------------------------------------------




Section 9.03. Financial Information37
Section 9.04. OFAC Laws38
Section 9.05. Estoppel Certificate39
ARTICLE X39
RELEASE AND INDEMNIFICATION39
Section 10.01. Release and Indemnification39
ARTICLE XI40
CONDEMNATION AND CASUALTY40
Section 11.01. Notification40
Section 11.02. Total Condemnation40
Section 11.03. Partial Condemnation or Casualty41
Section 11.04. Temporary Taking42
Section 11.05. Adjustment of Losses42
Section 11.06. Tenant Obligation in Event of Casualty42
Section 11.07. Tenant Awards and Payments42
ARTICLE XII43
DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF DAMAGES43
Section 12.01. Event of Default43
Section 12.02. Remedies44
Section 12.03. Cumulative Remedies46
Section 12.04. Tenant Waiver46
Section 12.05. Landlord’s Duty to Mitigate Damages46
ARTICLE XIII47
MORTGAGE, SUBORDINATION AND ATTORNMENT47
Section 13.01. No Liens47
Section 13.02. Subordination47
Section 13.03. Election To Declare Lease Superior47
Section 13.04. Attornment47
Section 13.05. Execution of Additional Documents48
Section 13.06. Notice to Lender48
ARTICLE XIV48
ASSIGNMENT48
Section 14.01. Assignment by Tenant48


4



--------------------------------------------------------------------------------




Section 14.02. Subletting49
Section 14.03. No Release        49
Section 14.04. No Recognition49
Section 14.05. Substitution by Tenant        50
Section 14.06. Assignment by Landlord53
ARTICLE XV55
NOTICES55
Section 15.01. Notices55
ARTICLE XVI56
MISCELLANEOUS56
Section 16.01. Force Majeure56
Section 16.02. No Merger56
Section 16.03. Interpretation56
Section 16.04. Characterization57
Section 16.05. Disclosure57
Section 16.06. Bankruptcy57
Section 16.07. Attorneys’ Fees58
Section 16.08. Memoranda of Lease59
Section 16.09. No Brokerage59
Section 16.10. Waiver of Jury Trial and Certain Damages59
Section 16.11. State-Specific Provisions60
Section 16.12. Time Is of the Essence; Computation60
Section 16.13. Waiver and Amendment60
Section 16.14. Successors Bound60
Section 16.15. Captions60
Section 16.16. Other Documents60
Section 16.17. Entire Agreement60
Section 16.18. Forum Selection; Jurisdiction; Venue; Choice of Law60
Section 16.19. Counterparts61
Section 16.20. Confidentiality61
Section 16.21. Compliance with Restrictions62
Section 16.22. Third Party Leases                       62




5



--------------------------------------------------------------------------------






MASTER LEASE AGREEMENT
THIS MASTER LEASE AGREEMENT (this “Lease”) is made as of April 14, 2016 (the
“Effective Date”), by and between BE PORTFOLIO, LLC, a Delaware limited
liability company (“Landlord”), whose address is c/o Mesirow Realty
Sale-Leaseback, Inc., 353 N. Clark Street, Chicago, Illonois 60654, and BOB
EVANS FARMS, LLC, an Ohio limited liability company (“Tenant”), whose address is
8111 Smith’s Mill Road, New Albany, Ohio 43054. The obligations of Tenant under
this Lease are guaranteed by BOB EVANS FARMS, INC., a Delaware corporation
(“Parent”) and BEF FOODS, INC., an Ohio corporation (“BEF”) (Parent and BEF
being collectively “Lease Guarantor”) pursuant to a Lease Guaranty of even date
herewith (the “Lease Guaranty”). In consideration of the mutual covenants and
agreements herein contained, Landlord and Tenant hereby covenant and agree as
follows:

ARTICLE I

BASIC LEASE TERMS

Section 1.01. Properties. The street addresses and legal descriptions of the
Properties are set forth on Exhibit 1.01 attached hereto.

Section 1.02. Initial Term Expiration Date. April 30, 2036.    

Section 1.03. Extension Options. Five (5) extension periods of (5) years each,
as described in Section 3.02.

Section 1.04. Term Expiration Date (if fully extended). April 30, 2061.

Section 1.05. Initial Base Annual Rental. $2,422,191, as described in Article
IV.

Section 1.06. Defined Terms. The following terms shall have the following
meanings for all purposes of this Lease:
“Accessibility Laws” means The Architectural Barriers Act of 1968, The
Rehabilitation Act of 1973, The Americans With Disabilities Act, the
accessibility code(s), if any, of the state in which the Properties are located,
and all regulations and guidelines promulgated under any all of the foregoing,
as the same may be amended from time to time.
“Additional Rental” has the meaning set forth in Section 4.04.
“Adjustment Date” shall mean May 1, 2017 and each subsequent May 1 of each year
during the Lease Term, including each Extension Term.
“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person. For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.
“Aggregate Amount” means the sum obtained by multiplying the number of
Properties subject to this Lease by $35,000.00.
“Allocated Base Rent Amount” has the meaning set forth in Section 14.06.
“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31 CFR
Part 103.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et
seq., as amended.
“Base Annual Rental” means the sum of Two Million Four Hundred Twenty-Two
Thousand One Hundred Ninety-One and 00/00 Dollars ($2,422,191.00) subject to
adjustment as provided in this Lease.
“Base Monthly Rental” means an amount equal to 1/12 of the applicable Base
Annual Rental.
“Business Day” means a day on which banks located in Columbus, Ohio, are not
required or authorized to remain closed.
“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other casualty.
“Code” means the Internal Revenue Code of 1986, as the same maybe amended from
time to time.
“Condemnation” means a Taking and/or a Requisition.
“Confidential Information” has the meaning set forth in Section 16.20.
“Consolidated Net Rent” means the sum of (i) with respect to all properties that
are leased or subleased to users, the greater of (x) rent expense for such
properties for a period minus rent income for such properties for such period or
(y) zero dollars; plus (ii) with respect to all other properties, rent expense
for such other properties.  In respect of any lease that for accounting purposes
is treated as a capital lease or debt financing rather than an operating lease,
the rent payable thereunder shall be counted as rent expense and any rental
income received thereunder shall be treated as rental income.
“Costs” means all reasonable, direct, out-of-pocket costs and expenses incurred
by a Person, including, without limitation, reasonable attorney and paralegal
fees and expenses, court costs, expert witness fees, costs of tests and
analyses, travel and accommodation expenses, deposition and trial transcripts,
copies and other similar costs and fees, brokerage fees, escrow fees, title
insurance premiums, appraisal fees, stamp taxes, recording fees, transfer taxes
and lease taxes or fees, as the circumstances require.
“Default Rate” means 18% per annum or the highest rate permitted by law,
whichever is less.
“EBITDA” means (a)net income for such period plus (b) to the extent deducted in
determining net income for such period, (i) interest expense, (ii) income tax
expense, (iii) depreciation and amortization, (iv) other non-cash expenses
including but not limited to non-cash rent adjustments as required under US
GAAP, (v) one-time transaction costs related to business acquisitions or
mergers, (vi) losses on asset sales and(vii) other extraordinary or
non-recurring expenses reasonably acceptable to the Landlord, minus (c) to the
extent previously added back to net income, (i) non-cash income and gains, and
(ii) in respect of any lease that for accounting purposes is treated as a
capital lease or debt financing rather than an operating lease, the rent payable
thereunder.
“EBITDAR” means the sum of EBITDA for a period plus Consolidated Net Rent for
the same period.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.
“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements and regulations and standards, rules, policies and other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Tenant and/or the Properties.
“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).
“Event of Default” has the meaning set forth in Section 12.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” has the meaning set forth in Section 6.01(a).
“Existing Environmental Reports” means all Phase I, Phase II and other
environmental reports delivered to Landlord by or on behalf of Tenant prior to
the Effective Date and listed on Exhibit 1.06 attached hereto.
“Expiration Date” has the meaning set forth in Section 3.01.
“Extension Option” has the meaning set forth in Section 3.02.
“Extension Term” has the meaning set forth in Section 3.02.
“Force Majeure Event” has the meaning set forth in Section 16.01.
“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.
“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to any of the Properties or to Persons on or about any of
the Properties, cause any of the Properties to be in violation of any
Environmental Law), or are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “contaminants,” “pollutants,” or words of similar import under any
applicable Environmental Law, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. § 9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. § 1801, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. § 6901, et seq.; and (iv) regulations
adopted and publications promulgated pursuant to the aforesaid laws; (b)
asbestos in any form which is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment which contain dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty (50) parts per
million; (c) USTs; and (d) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any Governmental Authority
pursuant to applicable Environmental Law.
“Indemnified Parties” means Landlord, Lender and each of their respective
members, managers, officers, directors, shareholders, partners, employees,
agents, servants, representatives, contractors, subcontractors, affiliates,
subsidiaries, participants, successors and assigns (including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of the assets and business of Landlord) and
predecessors-in-interest to any such parties with respect to this Lease or any
of the Properties (including, but not limited to, (i) any party that has been
Landlord under this Lease (and such Landlord’s related Indemnified Parties)
notwithstanding the assignment by such party of its interest as Landlord under
this Lease and (ii) a party that has been a Lender with respect to any or all of
the Properties (and their related Indemnified Parties) notwithstanding the
assignment or release of the mortgage held by such Lender).
“Initial Term” has the meaning set forth in Section 3.01.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person (i)
seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall not have been dismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or (c)
any Person taking any corporate action to authorize any of the actions set forth
above in this definition.
“Landlord Entity” or “Landlord Entities” means individually or collectively, as
the context may require, Landlord and all Affiliates of Landlord.
“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.
“Lease Term” shall have the meaning described in Section 3.01.
“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Accessibility Laws, all
judicial and administrative interpretations thereof, including any judicial
order, consent, decree or judgment, and Permitted Encumbrances which may be
applicable to Tenant or to any of the Properties, or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration, repair or restoration
of any of the Properties, even if compliance therewith necessitates structural
changes or improvements or results in interference with the use or enjoyment of
any of the Properties.
“Lender” means any lender in connection with any loan secured by Landlord’s
interest in any or all of the Properties, and any servicer of any loan secured
by Landlord’s interest in any or all of the Properties.
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, diminutions in value (to the extent such diminution in
value results from the action or omission resulting in any such Loss), fines,
penalties, interest, charges, fees, judgments, awards, amounts paid in
settlement and damages of whatever kind or nature, inclusive of bodily injury
and property damage to third parties (including, without limitation, attorneys’
fees and other Costs); provided, however, that in no event shall Losses include
special, punitive, indirect or consequential damages except to the extent that
special, punitive, indirect or consequential damages are awarded to third
parties in judgments that would otherwise fall within the definition of Losses.
“Material Adverse Effect” means a material adverse effect on (a) any of the
Properties, including, without limitation, the operation of any of the
Properties as Permitted Facilities and/or the value of any of the Properties;
(b) the contemplated business, condition, worth or operations of any Tenant
Entity; (c) Tenant’s ability to perform its obligations under this Lease; or (d)
Landlord’s interests in any of the Properties or this Lease. Without limitation
of the foregoing, the failure of Tenant to cure within any applicable grace
period any default or deficiency cited in any written notice of default given to
Tenant under any Permitted Encumbrance or by any Governmental Authority shall in
and of itself constitute a Material Adverse Effect.
“Monetary Obligations” means all Rental and all other sums payable or
reimbursable by Tenant under this Lease to Landlord, any Indemnified Party or
any third party.
“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Landlord for the benefit of a Lender with respect to any or
all of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.
“Net Award” means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under Section
6.03 payable with respect to a Property, as the case maybe, and in either case,
less any Costs incurred by Landlord in collecting such award or proceeds.
“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S. Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.
“Partial Condemnation” has the meaning set forth in Section 11.03.
“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the states where the
Properties are located.
“Permitted Encumbrances” means all Restrictions and all other encumbrances to
title existing as of the Effective Date together with all encumbrances to title
arising pursuant to any provision of this Lease.
“Permitted Facility” or “Permitted Facilities” means a Bob Evans Farms
Restaurant or any other restaurant concept, all related purposes such as
ingress, egress and parking, and uses incidental thereto.
“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.
“Property” or “Properties” means those parcels of real estate listed on
Exhibit 1.01 attached hereto, all rights, privileges, and appurtenances
associated therewith, but specifically excluding all mineral rights and
interests which shall be retained exclusively by Landlord (subject to the
condition that no extraction of such minerals will be permitted to occur during
the Lease Term from the surface of any Property but such extraction may be done
from nearby properties provided that such extraction does not interfere with the
operation of the business on any Property), and all buildings, fixtures and
other improvements now or hereafter located on such real estate (whether or not
affixed to such real estate) but excluding Tenant’s Personal Property.
“Real Estate Taxes” means all taxes, assessments, tax increment financing
charges or assessments, and all other governmental impositions and charges of
every kind and nature whatsoever, extraordinary, special and ordinary, and each
and every installment thereof which are charged, laid, levied, assessed, or
imposed upon, or arise in connection with, the use, occupancy or possession of
the Properties or any parts thereof, including, without limitation, ad valorem
real and personal property taxes, non-ad valorem taxes, tax increment financing
payments or any similar payments, special taxing district taxes or charges,
infrastructure improvement or construction charges or assessments, and all taxes
charged, laid, levied, assessed or imposed in lieu of or in addition to any of
the foregoing by virtue of all present or future laws, ordinances, requirements,
orders, directions, rules or regulations of federal, state, county and municipal
governments and of all other governmental authorities whatsoever.
“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.
“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.
“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs, all to the extent the foregoing are required by applicable
Environmental Law or Governmental Authority.
“Rental” means, collectively, the Base Annual Rental and the Additional Rental.
“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any one or more Properties or any part of any Property by any
Governmental Authority, civil or military, whether pursuant to an agreement with
such Governmental Authority in settlement of or under threat of any such
requisition or confiscation, or otherwise.
“Restaurant Equipment Package” has the meaning set forth in Section 7.03.
“Restrictions” has the meaning set forth in Section 16.25.
“Securities Act” means of the Securities Act of 1933, as amended.
“Substitute Documents” has the meaning set forth in Section 14.05.
“Substitute Property” has the meaning set forth in Section 14.05.
“Substitution Date” has the meaning set forth in Section 14.05.
“Successor Landlord” has the meaning set forth in Section 13.04.
“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation. The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is taken by the condemnor, or the date on which the
right to compensation and damages accrues under the law applicable to the
Properties.
“Temporary Taking” has the meaning set forth in Section 11.04.
“Tenant Entity” or “Tenant Entities” means individually or collectively, as the
context may require, Tenant and all Affiliates thereof.
“Tenant’s Personal Property” shall have the meaning set forth in Section 7.03.
“Third Party Lease” shall have the meaning set forth in Section 16.22.
“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.
“Total Condemnation” has the meaning set forth in Section 11.02.
“US GAAP” means the generally accepted accounting principles adopted by the U.S.
Securities and Exchange Commission (SEC).
“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.
“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

ARTICLE II

LEASE OF PROPERTIES

Section 2.01. Lease. In consideration of Tenant’s payment of the Rental and
other Monetary Obligations and Tenant’s performance of all other obligations
hereunder, Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, the Properties, “AS IS” and “WHERE IS” without representation or
warranty by Landlord, and subject to the existing state of title, the parties in
possession, any statement of facts which an accurate surveyor physical
inspection might reveal, and all Legal Requirements now or hereafter in effect.
Landlord and Tenant intend that this Lease constitutes an unseverable, unitary
and single lease of all, but not less than all, of the Properties and neither
this Lease, nor Tenant’s obligations or rights hereunder may be allocated or
otherwise divided among such properties by Tenant except as specifically
provided herein. Landlord and Tenant agree that this Lease constitutes a single
and indivisible lease as to all of the Properties collectively, and shall not be
subject to severance or division, except that (i) Tenant has the limited right
to substitute like-kind properties for Properties pursuant to, and subject to
the conditions stated in, Section 14.05 hereof without adjustment of the Annual
Base Rental payable under this Lease, (ii) Landlord has the right, pursuant to
and in accordance with Section 14.06 hereof, to divide the Properties into two
or more groups of Properties under separate master leases but without adjustment
of the aggregate Annual Base Rental payable under all such master leases and
(iii) Landlord has the right to terminate this Lease as to a particular Property
upon or following closure thereof by Tenant after the fifteenth lease year of
the Lease Term on the terms and conditions set forth in Section 8.02(b) hereof.
To accomplish the creation of an indivisible lease, Landlord and Tenant agree
that from an economic point of view the portions of the Properties leased
pursuant to this Lease constitute one economic unit and that Base Annual Rental
and all other provisions have been negotiated and agreed to based on a demise of
all of the Properties covered by this Lease as a single, composite, inseparable
transaction with only the above-referenced exceptions. An Event of Default
occurring with respect to any individual Property shall be an Event of Default
under this Lease with respect to all of the Properties. In furtherance of the
foregoing, Landlord and Tenant each (A) waive any claim or defense based upon
the characterization of this Lease as anything other than a unitary master lease
of the Properties and irrevocably waive any claim or defense which asserts that
the Lease is anything other than a unitary master lease, (B) covenant and agree
that it will not assert that this Lease is anything but a unitary, unseverable
instrument pertaining to the lease of all, but not less than all, of the
Properties, (C) stipulate and agree not to challenge the validity,
enforceability or characterization of the lease of the Properties as a unitary,
unseverable instrument pertaining to the lease of all, but not less than all, of
the Properties, and (D) shall support the intent of the parties that this Lease
is a unitary, unseverable instrument pertaining to the lease of all, but not
less than all, of the Properties, if, and to the extent that, any challenge
occurs. Landlord and Tenant agree that for purposes of any assumption, rejection
or assignment of this Lease under 11 U.S.C. Section 365 or any amended or
successor section thereof, this is one indivisible and non-severable lease
dealing with and covering one legal and economic unit which must be assumed,
rejected or assigned as a whole with respect to all (and only all) of the
Properties covered hereby. The provisions of this Lease shall at all times be
construed, interpreted and applied such that intention of Landlord and Tenant to
create a unitary lease shall be preserved and maintained.

Section 2.02. Lease Guaranty. The effectiveness of this Lease is conditioned
upon the execution and delivery to Landlord of the Lease Guaranty by Lease
Guarantor.

Section 2.03. Quiet Enjoyment. So long as no Event of Default shall have
occurred and be continuing hereunder, Tenant shall have, subject to the terms
and conditions set forth herein, the right to the peaceful and quiet enjoyment
and occupancy of the Properties free of any interference by Landlord or anyone
claiming by, through or under Landlord; provided, however, in no event shall
Tenant be entitled to bring any action against Landlord to enforce its rights
hereunder if an Event of Default, or any event or circumstance which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, shall have occurred and be continuing.

ARTICLE III

LEASE TERM; EXTENSION

Section 3.01. Initial Term. The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on April
30, 2036 (“Expiration Date”), unless terminated sooner as provided in this Lease
and as may be extended as provided herein. The time period during which this
Lease shall actually be in effect, including any Extension Term, is referred to
as the “Lease Term.” The first “lease year” of the Lease Term shall commence on
the Effective Date and shall end on last day of the twelfth full calendar month
thereafter, the second lease year shall commence on the first day of the
calendar month immediately following the end of the first lease year and each
subsequent lease year shall commence on an anniversary of the commencement date
of the second lease year.

Section 3.02. Extensions. Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, Tenant shall have the right and option (each,
an “Extension Option”) to extend the Initial Term for all and not less than all
of the Properties for five (5) additional successive periods of five (5) years
each (each, an “Extension Term”), pursuant to the terms and conditions of this
Lease then in effect.

Section 3.03. Notice of Exercise. Tenant shall exercise the Extension Options by
giving written notice (each an “Extension Notice”) thereof to Landlord of its
election to do so no earlier than eighteen (18) months and no later than twelve
(12) months prior to the expiration date of the Initial Term or the then-current
Extension Term, as the case may be. If written notice of the exercise of any
Extension Option is not received by Landlord within the applicable periods
described in the immediately preceding sentence, then this Lease shall terminate
on the last day of the Initial Term or, if applicable, the last day of the
Extension Term then in effect. Upon the request of Landlord or Tenant, the
parties hereto will execute and exchange an instrument in recordable form
setting forth the extension of the Lease Term in accordance with this Section
3.03, and all recording costs related to the recording thereof shall be paid by
the requesting party except that Tenant shall pay any transfer or lease tax
associated with any such extension.

Section 3.04. Removal of Personalty. Prior to the expiration or earlier
termination of the Lease Term, Tenant may remove from the Properties all of
Tenant’s Personal Property. If Tenant fails to remove its Personal Property from
any of the Properties upon the expiration of the Lease Term, Landlord shall have
the right to remove and/or dispose of all such Tenant’s Personal Property and
recover from Tenant any and all costs of such removal, and/or storage. Tenant
shall repair any damage caused by such removal and shall leave all of the
Properties clean and in good and working condition and repair inside and out
considering the age and years of service of such Properties. This Section 3.04
shall survive the expiration or earlier termination of the Lease Term.

ARTICLE IV

RENTAL AND OTHER MONETARY OBLIGATIONS

Section 4.01. Base Monthly Rental. During the Lease Term, on or before the first
day of each calendar month, Tenant shall pay in advance the Base Monthly Rental
then in effect. If the Effective Date is a date other than the first day of the
month, Tenant shall pay to Landlord on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator of which is the number of days remaining in the month (including the
Effective Date) for which Rental is being paid, and the denominator of which is
the total number of days in such month.

Section 4.02. Adjustments. Subject to Section 4.03, during the Initial Lease
Term (and any Extension Term), on each Adjustment Date, the Base Annual Rental
shall increase to an amount equal to 101.50% of the Base Annual Rental in effect
immediately prior to the applicable Adjustment Date.
The new Base Annual Rental shall be payable in advance in consecutive monthly
installments on the first (1st) day of each month until the next Adjustment
Date, or the expiration of the Lease Term, as the case may be. Landlord’s delay
or the failure of Landlord, beyond commencement of any Adjustment Date, in
computing or billing for these adjustments will not impair the continuing
obligation of Tenant to pay any and all Base Annual Rental or other Rental due
hereunder including any increased Base Annual Rental from the Adjustment Date,
when calculated and billed by Landlord.

Section 4.03. Extension Term Rental.
(a)    Base Annual Rental. Notwithstanding the terms and provisions of Sections
1.06 and 4.02, upon the commencement of each Extension Term of this Lease, the
Base Annual Rental shall be adjusted to an amount equal to the greater of (i)
95% of the fair market rent for the Properties for the first year of the
Extension Term (the “Fair Market Rent”) or (ii) 101.5% of the Base Annual Rental
paid during the immediately preceding year (the greater of (i) or (ii) being the
“Initial Increased Rent”). The parties shall commence the process for
determining Fair Market Rent upon Tenant’s delivery of Tenant’s Extension Notice
with respect to such Extension Term. The foregoing shall in no way affect the
Base Annual Rental adjustments under Sections 1.06 and 4.02 that are scheduled
to occur on dates other than at the commencement of each Extension Term;
provided, however, with respect to the Adjustment Date that occurs at the
commencement of each Extension Term, the adjustment to the Initial Increased
Rent shall be the only adjustment to Base Annual Rental.
(b)    Fair Market Rent. With respect to the determination of the initial Base
Annual Rental for an Extension Term, if the parties are unable to agree upon the
Fair Market Rent of the Properties for the first year of the Extension Term,
then an independent MAI appraiser selected by agreement of the parties within
ten (10) days of said request shall prepare a determination of the Fair Market
Rent. In making such determination, the appraiser shall consider rentals
received in the general market areas in which the Properties are located for
similar buildings of comparable characteristics, including, but not limited to,
comparable lease terms, age, condition and classification. If within ten (10)
business days after being notified of the results of such appraisal, either
party elects to reject that determination, then each of the parties shall name
an additional independent MAI appraiser within ten (10) days after such
rejection. In the event the appraisers so named together with the originally
named appraiser are unable to agree on Fair Market Rent, then Fair Market Rent
shall be determined by the majority of said appraisers and reported to the
parties within ten (10) days thereafter and such determination shall be
conclusive and binding upon the parties and judgment upon the same may be
entered in any court having jurisdiction thereof. In the event the parties are
unable to select the appraiser referred to in the first sentence of this
subsection (b), each party shall select one appraiser within ten (10) days after
the ten (10) day period referred to in such first sentence, and those two
appraisers shall select a third appraiser. In the absence of an agreement as to
the selection of said third appraiser, either party may apply to the American
Arbitration Association (the “AAA”) for appointment of the independent appraiser
pursuant to the AAA Arbitrator Select List and Appointment Process (or any
replacement process adopted by the AAA). The determination of the majority of
the appraisers as to the Fair Market Rent shall be conclusive and binding upon
the parties and judgment upon the same may be entered in any court having
jurisdiction thereof. The costs and expenses of the appraisers selected pursuant
to this Section 4.03, and any fees of the AAA, shall be divided equally between
Tenant and Landlord.

Section 4.04. Additional Rental. Tenant shall pay and discharge, as additional
rental (“Additional Rental”), all sums of money required to be paid by Tenant
under this Lease which are not specifically referred to as Base Annual Rental or
Base Monthly Rental. Tenant shall pay and discharge any Additional Rental prior
to delinquency, provided that amounts which are billed to Landlord or any third
party, but not to Tenant, shall be paid within thirty (30) days after Landlord’s
demand for payment thereof but in any event prior to the date on which any
payment due to a third party shall become delinquent (provided Landlord’s demand
is at least five (5) days prior to the date upon which such payment shall become
delinquent). In no event shall Tenant be required to pay to Landlord any item of
Additional Rental that Tenant is obligated to pay and has paid to any third
party pursuant to any provision of this Lease. The provisions set forth in this
Section 4.04 shall be subject to Tenant’s rights under Sections 6.01(b) and
8.06.

Section 4.05. Rentals to be Net to Landlord. The Base Annual Rental payable
hereunder shall be net to Landlord, so that this Lease shall yield to Landlord
the Base Annual Rentals specified during the Lease Term net of all other Costs,
obligations and charges whatsoever. All Costs, obligations and charges of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Tenant, including without limitation, common area maintenance charges,
if any, related to the Properties and other charges, fees and costs arising
under the Permitted Encumbrances and Legal Requirements. Tenant shall perform
all of its obligations under this Lease at its sole cost and expense. All Rental
and other Monetary Obligations which Tenant is required to pay hereunder shall
be the unconditional obligation of Tenant and shall be payable in full when due
and payable, without notice or demand (other than notices or demands required by
this Lease), and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever. In no event shall Tenant have the right to withhold the
payment of Rental by reason of any claim Tenant may have against Landlord, set
off against any Rental any claim that Tenant may have against Landlord or
terminate this Lease in whole or in part by reason of any claim that Tenant may
have against Landlord or by reason of any default by Landlord under this Lease.
In the event that Tenant is awarded a judgment against Landlord, Tenant’s sole
recourse for satisfaction of such judgment shall be limited to execution against
the interests of Landlord in the Properties.

Section 4.06. ACH Authorization. Upon execution of this Lease, Tenant shall
deliver to Landlord a complete Authorization Agreement–Pre-Arranged Payments in
the form of Exhibit 4.06 attached hereto and incorporated herein by this
reference, together with a voided check for account verification, establishing
arrangements whereby payments of the Base Monthly Rental are transferred by
Automated Clearing House Debit initiated by Landlord from an account established
by Tenant at a United States bank to such account as Landlord may designate.
Upon no less than ten (10) business days’ notice to the other party, (i) Tenant
may change the account information and/or the bank or other financial
institution from which such funds are to be drawn, provided that the bank shall
at all times be a United States Bank and (ii) Landlord may change the account
into which the funds shall be deposited. Tenant shall continue to pay all Base
Monthly Rental by Automated Clearing House Debit unless otherwise directed by
Landlord.

Section 4.07. Late Charges; Default Interest. Any delinquent payment shall, in
addition to any other remedy of Landlord, incur a late charge of five percent
(5%) (which late charge is intended to compensate Landlord for the cost of
handling and processing such delinquent payment and should not be considered
interest) and bear interest at the Default Rate, such interest to be computed
from and including the date such payment was due through and including the date
of the payment; provided, however, (a) in no event shall Tenant be obligated to
pay a sum of late charge and/or interest higher than the maximum legal rate then
in effect; and (b) a late charge shall not be assessed against, and Default
Interest shall not commence to accrue on, any delinquent Rental until the
expiration of five (5) days following the due date thereof.

Section 4.08. Holdover. If Tenant remains in possession of any or all of the
Properties after the expiration of the Lease Term, Tenant, at Landlord’s option
and within Landlord’s sole discretion, may be deemed a tenant of such Properties
on a month-to-month basis and shall continue to pay Rentals and other Monetary
Obligations in the amounts herein provided, except that the Base Monthly Rental
shall be automatically increased to 150% of the last Base Monthly Rental payable
under this Lease, and Tenant shall comply with all the terms of this Lease;
provided that nothing herein nor the acceptance of Rental by Landlord shall be
deemed a consent to such holding over. Tenant shall defend, indemnify, protect
and hold the Indemnified Parties harmless from and against any and all Losses
resulting from Tenant’s failure to surrender possession upon the expiration of
the Lease Term, including, without limitation, any claims made by any succeeding
tenant or purchaser.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF TENANT
The representations and warranties of Tenant contained in this Article V are
being made to induce Landlord to enter into this Lease, and Landlord has relied,
and will continue to rely, upon such representations and warranties. Tenant
represents and warrants to Landlord, and covenants with Landlord, as follows:

Section 5.01. Organization, Authority and Status of Tenant. Tenant has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a foreign entity to do business in
each state in which a Property is located and in any other jurisdictions where
such qualification is required and where the failure to be so qualified would
have a Material Adverse Effect. All necessary action has been taken to authorize
the execution, delivery and performance by Tenant of this Lease and of the other
documents, instruments and agreements provided for herein. Tenant is not, and if
Tenant is a “disregarded entity,” the owner of such disregarded entity is not, a
“non-resident alien,” “foreign corporation,” “foreign partnership,” “foreign
trust,” “foreign estate,” or any other “person” that is not a “United States
Person” as those terms are defined in the Code and the regulations promulgated
thereunder. The Person who has executed this Lease on behalf of Tenant is duly
authorized to do so.

Section 5.02. Enforceability. This Lease constitutes the legal, valid and
binding obligation of Tenant, enforceable against Tenant in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, arrangement, moratorium or similar laws relating to or affecting
the rights of creditors generally, or by general equitable principles.

Section 5.03. Property Condition. Tenant has physically inspected all of the
Properties and has examined title to the Properties, and has found all of the
same satisfactory in all respects for all of Tenant’s purposes. Tenant has
unconditionally accepted possession of all of the Properties.

Section 5.04. Litigation. There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving Tenant, any of Tenant’s Affiliates or any of the Properties, before
any arbitrator or Governmental Authority that could reasonably be expected to
result in any Material Adverse Effect.
 

Section 5.05. Other Agreements. The authorization, execution, delivery and
performance of this Lease and the documents, instruments and agreements provided
for herein will not result in any breach or default under any material document,
instrument or agreement to which Tenant is a party or by which Tenant, the
Properties or any of Tenant’s property is subject or bound.



Section 5.06. Licenses and Permits. Tenant has obtained all required licenses
and permits, both governmental and private, necessary to use and operate the
Properties as Permitted Facilities, except where the failure to obtain the same
would not reasonably be expected to result in a Material Adverse Effect.

Section 5.07. Financial Condition; Information Provided to Landlord. The
financial statements, all financial data and all other documents and information
heretofore delivered to Landlord by or with respect to the Tenant Entities and
the Properties in connection with this Lease or relating to the Tenant Entities
or the Properties are true, correct and complete in all material respects; there
have been no amendments thereto since the date such items were prepared or
delivered to Landlord; and all financial statements provided were prepared in
accordance with US GAAP, and fairly present as of the date thereof the financial
condition of each individual or entity to which they pertain.

Section 5.08. Compliance with OFAC Laws. None of the Tenant Entities (and in the
event that Tenant is not a U.S. Publicly Traded Entity, no individual or entity
owning directly or indirectly any interest in any of the Tenant Entities) is an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws or is otherwise in violation of any of the OFAC Laws;
provided, however, that the representation contained in this sentence shall not
apply to any Person to the extent such Person’s interest is in or through a U.S.
Publicly Traded Entity.

Section 5.09. Solvency. There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Tenant or its Affiliates.

Section 5.10. Treatment of Rental. Tenant does not intend to, and shall not,
apply the constant rental accrual method (within the meaning of section
1.467-3(b) of the Treasury Regulations promulgated under the Internal Revenue
Code of 1986) to any Rental paid by Tenant under this Lease.

Section 5.11. No Plan Assets; No Government Plan.
Tenant is not and shall not at any time during the Lease Term become, and Lease
Guarantor is not and shall not at any time during the Lease Term become (1) an
employee benefit plan defined in Section 3(3) of ERISA which is subject to
ERISA, (2) a plan as defined in Section 4975(e)(1) of the Code which is subject
to Section 4975 of the Code, (3) a “governmental plan” within the meaning of
Section 3(32) of ERISA or (4) an entity any of whose underlying assets
constitute “plan assets” of any such employee benefit plan, plan or governmental
plan for purposes of Title I or ERISA, Section 4975 of the Code or any state
statutes applicable to Persons regulating investments of governmental plans.

Section 5.12. Flood Hazard. No Property is located in a Special Flood Hazard
Area (as such term is defined in the Federal Emergency Management Agency
National Flood Insurance Program Mandatory Purchase of Flood Insurance
Guidelines (the “FEMA Guidelines”) except as indicated in Exhibit 5.12 attached
hereto (the Properties so identified in Exhibit 5.12 being “Flood Hazard
Properties”).
For the purposes of Sections 5.04, and 5.06 only, a Material Adverse Effect
shall not be deemed to exist unless, (A) with respect to any matter, the cost of
remediation, resolution or achievement of compliance would exceed $100,000 per
Property, or the Aggregate Amount with respect to all Properties, or would
interfere with Tenant’s ability to operate its business at such Property or
fulfill its obligations under this Lease, or (B) with respect to any litigation,
action or proceeding, (i) damages in excess of $100,000 are sought with respect
to any single Property or the Aggregate Amount with respect to all Properties;
or (ii) if resolved adversely to Tenant, would interfere with Tenant’s ability
to operate its business at such Property or fulfill its obligations under this
Lease; or (iii) would reduce the value of any Property by $100,000; provided
that alleged non-compliance by Tenant with Legal Requirements asserted by a
Governmental Authority in any such litigation, action or other proceeding shall
be deemed to constitute a Material Adverse Effect, but a tort claim that has
been tendered to and accepted by Tenant’s insurance company, where the amount
sought does not exceed applicable policy limits, shall not be deemed to
constitute a Material Adverse Effect.

ARTICLE VI

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

Section 6.01. Taxes.
(a)
    Payment. Subject to the provisions of Section 6.01(b) below, Tenant shall
pay, prior to delinquency, all taxes and assessments of every type or nature
whatsoever, extraordinary as well as ordinary, assessed against or imposed upon
any of the Properties that are imposed or assessed before or during the Lease
Term, after the Lease Term that relate to the Lease Term and before or during
the Lease Term that relate to periods prior to the Lease Term, including without
limitation, (i) all Real Estate Taxes and other taxes or assessments upon the
Properties or any part thereof and upon any personal property, trade fixtures
and improvements located on the Properties, whether belonging to Landlord or
Tenant, or any tax or charge levied in lieu of such taxes and assessments; (ii)
all taxes, charges, license fees and or similar fees imposed by reason of the
use of the Properties by Tenant; and (iii) all excise, franchise, transaction,
privilege, license, sales, gross receipts, taxes on rent, use, and taxes upon
the Rental or other Monetary Obligations hereunder, the leasehold estate of
either party or the activities of either party pursuant to this Lease; provided,
however, that any of such taxes or assessments that are assessed for any period
in which this Lease has expired or terminated shall be appropriately prorated
between Landlord and Tenant. Notwithstanding any terms of this Lease to the
contrary, nothing contained in this Section 6.01 or elsewhere in this Lease
shall obligate Tenant to pay (A) excess income, franchise, profit, revenue, gift
or similar taxes of Landlord or any Affiliate thereof; (B) any recording taxes,
indebtedness taxes or other taxes imposed with respect to or in connection with
any of the Mortgages; or (C) any principal or interest on any indebtedness on
the Property for which Landlord is an obligor or guarantor (collectively, the
“Excluded Taxes”).
(b)
    Notwithstanding the foregoing provisions of subsection (a) but subject to
subsection (c) below, if, at any time during the Lease Term, an Event of Default
occurs or Tenant fails to pay Real Estate Taxes assessed against any Property on
the date they are due without the payment of penalties or interest then, upon
the written request of Landlord or Lender, Tenant shall deposit with Lender or
Landlord, as Landlord shall direct, on the first day of each calendar month
thereafter during the remaining Lease Term such amounts as Lender or Landlord
shall from time to time estimate to be sufficient to create and maintain a
reserve fund from which (i) to pay Real Estate Taxes on all Properties at least
thirty (30) days prior to the date they are due without the payment of any
penalties or interest, and (ii) to pay, at least thirty (30) days prior to their
due date, for the renewal of insurance policies required to be carried by Tenant
under this Lease. Landlord may require that the first such deposit be a catch-up
deposit so that monthly deposits thereafter shall be approximately one twelfth
of the next annual Real Estate Taxes and insurance premiums due thereafter.
Landlord or Landlord's Lender, as the case may be, shall not be required to
segregate such deposits or pay interest thereon. Provided Tenant provides
Landlord or Landlord's Lender, whichever is holding the fund, with invoices,
bills or other evidence of the amounts due, Landlord or Landlord's Lender shall
pay, or make available to Tenant to pay, from such reserve fund Real Estate
Taxes and insurance premiums as they become due and payable, except that the
holder shall be entitled to retain in the fund such amounts which the holder
determines will be sufficient, together with subsequent monthly deposits by
Tenant as required in this subsection (b), to pay future Real Estate Taxes and
insurance premiums. Tenant shall be obligated to make up any deficiencies in the
amounts made available by the holder from time to time.
(c)
    Right to Contest. Within thirty (30) days after each tax and assessment
payment is required by this Section 6.01 to be paid, Tenant shall provide
Landlord with evidence reasonably satisfactory to Landlord that taxes and
assessments have been timely paid by Tenant. Tenant shall make arrangements with
the county assessor or other tax collector with respect to each Property to have
bills for Real Estate Taxes sent directly to Tenant. In the event Landlord
receives a Real Estate Tax bill, Landlord shall endeavor to forward said bill to
Tenant within five (5) Business Days of Landlord’s receipt thereof but failure
of Landlord to deliver any such bill shall in no way reduce or diminish Tenant’s
obligations to pay such Real Estate Taxes or other taxes, charges and
assessments contemplated by this Lease or render Landlord liable to Tenant in
any regard. Tenant may, at its own expense, contest or cause to be contested, by
appropriate legal proceedings conducted in good faith and with due diligence,
any above-described item or lien with respect thereto, including, without
limitation, the amount or validity or application, in whole or in part, of any
such item, provided that (i) neither the Properties nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings; (ii) no Event of Default has occurred and is continuing or occurs
at any time during the pendency of such contest (in which event Tenant shall pay
all contested taxes in full together with all interest and penalties then due);
(iii) if and to the extent required by the applicable taxing authority or
applicable Legal Requirements, Tenant pays all or such contested taxes that are
required to be paid as a condition to contesting such taxes and posts a bond or
takes other steps acceptable to such taxing authority that removes such lien or
stays enforcement thereof; (iv) Tenant shall promptly provide Landlord with
copies of all notices received or delivered by Tenant and filings made by Tenant
in connection with such proceeding; and (v) upon termination of such
proceedings, it shall be the obligation of Tenant to pay the amount of any such
tax and assessment or part thereof as finally determined in such proceedings,
the payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith. Landlord shall at the request of Tenant, execute or join in the
execution of any instruments or documents necessary in connection with such
contest or proceedings, but Landlord shall incur no cost or obligation thereby.

Section 6.02. Utilities. Tenant shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection sewer use and other utility services supplied to
the Properties during the Lease Term. Under no circumstances shall Landlord be
responsible for any interruption of any utility or other service.

Section 6.03. Insurance.
(a)
    Coverage. Throughout the Lease Term, Tenant shall maintain, with respect to
each of the Properties, at its sole expense, the following types and amounts of
insurance:
(i)    Insurance against loss or damage to real property (including buildings
and appurtenant structures), contents, improvements and betterments, personal
property and equipment breakdown under a "special perils" or special causes of
loss form insurance policy, on a replacement cost basis with agreed amount
coverage which shall include coverage against all risks of direct physical loss,
including but not limited to loss by fire, lightning, flood, water damage,
windstorm, hurricane, vandalism, and other risks normally included in the
standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located within any designated NFIP Flood
Zone, flood insurance coverage for all other locations with no less than a
$5,000,000 annual aggregate limit on the property policy, earthquake insurance
if the Properties are located within and earthquake hazard zone (as determined
by an approved insurance company set forth in Section 6.03(b)(x) below) and
earthquake coverage for all other locations with no less than a $5,000,000
annual aggregate limit on the property policy and wind and hail coverage for all
Tier 1 and Tier 2 locations. Such policy shall also include a joint loss
agreement, coverage for ordinance or law covering the loss of value of the
undamaged portion of the Properties, costs to demolish and the increased cost of
construction if any of the improvements located on, or the use of, the
Properties shall at any time constitute legal non-conforming structures or uses.
Ordinance or law limits shall be in an amount equal to the full replacement cost
for the loss of value of the undamaged portion of the Properties and no less
than 50% of the replacement cost for costs to demolish and the increased cost of
construction, or in an amount otherwise specified by Landlord. Such insurance
shall be in amounts sufficient to prevent Landlord from becoming a co-insurer
under the applicable policies, and in any event, after application of
deductible, in amounts not less than 100% of the full insurable replacement cost
values and sublimits reasonably satisfactory to Landlord (without deduction for
physical depreciation in the event that Landlord, in its discretion, decides to
rebuild or restore, or Tenant is required or elects to rebuild or restore in
accordance with the terms of this Lease), as reasonably determined from time to
time at Landlord’s request but not more frequently than once in any 12-month
period.
(ii)    Commercial general liability insurance, including products and completed
operation liability, covering Landlord and Tenant against bodily injury
liability, property damage liability and personal and advertising injury, liquor
liability coverage, including without limitation any liability arising out of
the ownership, maintenance, repair, condition or operation of every Property or
adjoining ways, streets, parking lots or sidewalks. Such insurance policy or
policies shall contain a broad form contractual liability endorsement under
which the insurer agrees to insure Tenant’s obligations under Article X hereof
to the extent insurable, and a “severability of interest” clause or endorsement
which precludes the insurer from denying the claim of Tenant or Landlord because
of the negligence or other acts of the other, shall be in amounts of not less
than $2,000,000 per occurrence for bodily injury and property damage, and
$2,000,000 general annual aggregate per location (with umbrella coverage of not
less than $25,000,000 per occurrence and $25,000,000 annual aggregate), or such
higher limits as Landlord may reasonably require from time to time, and shall be
of form and substance reasonably satisfactory to Landlord. Such limits of
insurance can be acquired through Commercial General liability and Umbrella
liability policies.
(iii)    Workers’ compensation and Employers Liability insurance with
statutorily mandated limits covering all persons employed by Tenant on the
Properties in connection with any work done on or about any of the Properties.
(iv)    Business income and Extra Expense insurance, with Agreed Amount
coverage, covering all risks required to be covered by the insurance provision
for in subsection (a) above and which provides that after the physical loss to
each Property occurs, the business income, as applicable, will be insured until
such business income either returns to the same level that existed prior to the
loss, or the expiration of twelve months (12), whichever occurs first,
notwithstanding that the policy may expire prior to the end of such period. Such
policy shall also contain an extended period of indemnity endorsement for 365
days which provides that after the physical loss to each Property has been
repaired, the continued business income will be insured until such income either
returns to the same level it was at prior to the loss, or the expiration of
twelve (12) months from the date that the applicable Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. Each of Landlord and
Lender shall be named as additional insured (per CP1503 or its equivalent) as
respects to their interest in the rents, including Base Annual Rental, taxes and
insurance costs.
(v)    Automobile liability insurance, including owned, non-owned and hired car
liability insurance for combined limits of liability of $2,000,000 per
occurrence. The limits of liability can be provided in a combination of an
automobile liability policy and an umbrella liability policy.
(vi)    Flood insurance in compliance with FEMA Guidelines with respect to each
Flood Hazard Property.
(vii)    Such additional and/or other insurance and in such amounts as at the
time is customarily carried by prudent owners or tenants with respect to
improvements and personal property similar in character, location and use and
occupancy to each Property.
(b)
    Insurance Provisions. All insurance policies shall:
(i)    provide (A) for a waiver of subrogation by the insurer as to claims
against Landlord, its employees and agents; (B) that the insurer shall not deny
a claim and that such insurance cannot be unreasonably cancelled, invalidated or
suspended on account of the conduct of Tenant, its officers, directors,
employees or agents, or anyone acting for Tenant or any subtenant or other
occupant of the Properties; and (C) that any losses otherwise payable thereunder
shall be payable notwithstanding any act or omission of Landlord or Tenant which
might, absent such provision, result in a forfeiture of all or a part of such
insurance payment;
(ii)    be primary and provide that any “other insurance” clause in the
insurance policy shall exclude any policies of insurance maintained by Landlord
and the insurance policy shall not be brought into contribution with insurance
maintained by Landlord;
(iii)    contain deductibles not to exceed $500,000, provided, however, that if
the tangible net worth of the Lease Guarantor should fall below $100,000,000,
the amount of the permitted maximum deductible shall be reduced to $50,000;
(iv)    contain a standard non-contributory mortgagee clause or endorsement in
favor of any Lender designated by Landlord;
(v)    provide that the policy of insurance shall not be terminated, cancelled
or amended in any manner that is inconsistent with the requirements of this
Lease without at least thirty (30) days’ prior written notice to Landlord and to
any Lender that Tenant has received written notice of that is covered by any
standard mortgagee clause or endorsement;
(vi)    provide that the insurer shall not have the option to restore the
Properties if Landlord elects to terminate this Lease in accordance with the
terms hereof;
(vii)    be in amounts sufficient at all times to satisfy any coinsurance
requirements thereof;
(viii)    except for workers’ compensation insurance referred to in Section
6.03(a)(iii) above, name Landlord and any Landlord Affiliate or Lender requested
by Landlord, as an “additional insured” with respect to general liability
insurance, as a “named insured” with respect to real property, and as a “loss
payee” with respect to all real property as appropriate and as their interests
may appear;
(ix)    be evidenced by delivery to Landlord and any Lender designated by
Landlord of an Acord Form 28 for property and boiler & machinery coverage (or
any other form requested by Landlord) and an Acord Form 25 for commercial
general liability, workers’ compensation and umbrella coverage (or any other
form requested by Landlord); provided that in the event that either such form is
no longer available, such evidence of insurance shall be in a form reasonably
satisfactory to Landlord and any Lender designated by Landlord;
(x)     contain a listing or schedule of all locations that are covered by the
policy, including locations that are not Properties; and
(xi)    be issued by insurance companies licensed to do business in the states
where Borrower is domiciled and where the Properties are located and which are
rated no less than A-X by Best’s Insurance Guide or are otherwise approved by
Landlord.
(c)
    Additional Obligations. It is expressly understood and agreed that (i) if
any insurance required hereunder, or any part thereof, shall expire, be
withdrawn, become void by breach of any condition thereof by Tenant, or become
void or in jeopardy by reason of the failure or impairment of the capital of any
insurer, Tenant shall immediately obtain new or additional insurance reasonably
satisfactory to Landlord and any Lender designated by Landlord; (ii) the minimum
limits of insurance coverage set forth in this Section 6.03 shall not limit the
liability of Tenant for its acts or omissions as provided in this Lease; (iii)
Tenant shall procure policies for all insurance for periods of not less than one
year and shall provide to Landlord and, upon Landlord’s request, to any servicer
or Lender of Landlord, certificates of insurance evidencing that insurance
satisfying the requirements of this Lease is in effect at all times; (iv) Tenant
shall pay as they become due all premiums for the insurance required by this
Section 6.03; and (v) in the event that Tenant fails to comply with any of the
requirements set forth in this Section 6.03, within ten (10) days of the giving
of written notice by Landlord to Tenant, (A) Landlord shall be entitled to
procure such insurance; and (B) any sums expended by Landlord in procuring such
insurance shall be Additional Rental and shall be repaid by Tenant immediately
upon written demand therefor by Landlord, together with interest thereon at the
Default Rate, from the time of payment by Landlord until fully paid by Tenant.
(d)
    Blanket Policies. Notwithstanding anything to the contrary in this Section
6.03, any insurance which Tenant is required to obtain pursuant to this Section
6.03 may be carried under a “blanket” policy or policies covering other
properties or liabilities of Tenant provided that such “blanket” policy or
policies otherwise comply with the provisions of this Section 6.03.

ARTICLE VII

MAINTENANCE; ALTERATIONS

Section 7.01. Condition of Property; Maintenance. Tenant hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Landlord
as to the condition thereof. Tenant shall, at its sole cost and expense, be
responsible for (a) keeping all of the building, structures and improvements
erected on each of the Properties in good order and repair (ordinary wear and
tear excepted), free from actual or constructive waste, including without
limitation, the roof and the HVAC and other electrical and mechanical systems
and plumbing systems; (b) the repair or reconstruction of any building,
structures or improvements erected on the Properties damaged or destroyed by a
Casualty or affected by a Condemnation to the extent required by Article XI; (c)
subject to Section 7.02, making all necessary structural, non-structural,
exterior and interior repairs and replacements to any building, structures or
improvements on the Properties; (d) paying all operating costs of the
Properties; and (e) making all structural, non-structural, exterior and interior
repairs and replacements required to keep the Properties in compliance with
Legal Requirements. Tenant waives any right to require Landlord to maintain,
repair or rebuild all or any part of the Properties or make repairs at the
expense of Landlord pursuant to any Legal Requirements at any time in effect.
During the Lease Term, Tenant shall keep and maintain at all times reasonably
complete and accurate (consistent with past practices of Tenant) books and
records regarding the maintenance and repair of the Properties, and upon the
written request of Landlord not to be made more than one time in any twelve
month period, Tenant shall furnish to Landlord, within thirty (30) days of such
request, copies of all maintenance and repair records for the Properties in
Tenant’s possession, including any maintenance or service contracts; provided
that Tenant will not be required to furnish duplicate copies of information
previously furnished to Landlord.

Section 7.02. Alterations and Improvements. Tenant shall be entitled to make
structural and nonstructural alterations and improvements to the Properties
without Landlord’s consent if (a) the cost of such alterations at any individual
Property shall not exceed $300,000 for any individual project; or (b) the
alterations are made in connection with a system wide alteration project
including at least 75 % of the stores owned and operated by Tenant and its
Affiliates. In any event, Tenant shall give Landlord prior written notice of any
alterations and related work at any single Property costing more than $100,000.
All such alterations and improvements shall (i) be made by Tenant at Tenant’s
sole expense by a licensed and bonded contractor; (ii) be prosecuted diligently
to completion, (iii) be of good workmanship and materials, and (iv) shall comply
fully with all the terms of this Lease and all Legal Requirements. The assets of
Landlord and, except for liens being contested by Tenant in accordance with
Section 8.06, the applicable Property shall at all times be kept free of liens
for work, services, labor and materials supplied or claimed to have been
supplied to the applicable Property; no alterations or improvements shall be
undertaken without obtaining or causing a contractor to obtain the insurance
required under Section 6.03 above, and “all risk” builder’s risk property
insurance for the full replacement cost of such alteration or improvement on a
completed basis; and Tenant shall not make any alterations that would (A) be
inconsistent with the use of the applicable Property as a Permitted Facility,
(B) increase the likelihood of a hazardous or illegal condition, (C) result in a
decrease in the fair market value of any Property or (D) reduce the footprint,
square footage or structural integrity of any improvement on the Property
((A)-(D) being the “Objections”). For purposes hereof, the term “structural
alteration” means a change in the pitch, slope or sightlines of the roof
(excluding customary replacement of tiles or shingles), or changes that affect
the foundation or load-bearing walls of any building located upon the applicable
Property.
All improvements or alterations not covered by the foregoing shall require
Landlord’s consent, which consent shall not be unreasonably withheld, provided,
without limitation of any other reasonable basis for Landlord to withhold its
consent, it shall be reasonable for Landlord to withhold its consents for any
alteration that would violate any of the Objections. If Landlord’s consent is
required hereunder and Landlord consents to the making of any such alterations,
the same shall be made by Tenant according to plans and specifications approved
by Landlord and subject to such other conditions as Landlord shall reasonably
require. Landlord shall use commercially reasonable efforts to promptly respond
to Tenant’s requests hereunder; provided, however, if Landlord fails to respond
to a request of Tenant regarding alterations within thirty (30) days of receipt
of Tenant’s request, Tenant shall deliver a second written request to Landlord,
with a copy to Lender, by FedEx or other reputable overnight delivery service
(notwithstanding the notice and delivery provisions set forth in Section 15.01
below), such second written request shall be marked in bold lettering with the
following language: “LANDLORD’S RESPONSE IS REQUIRED WITHIN FIFTEEN (15) DAYS OF
RECEIPT OF THIS NOTICE PURSUANT TO THE TERMS OF A MASTER LEASE AGREEMENT BETWEEN
THE UNDERSIGNED AND LANDLORD” and the envelope containing the request shall be
marked “PRIORITY.” If Landlord fails to respond within fifteen (15) days of
Tenant’s second request so given, Landlord’s approval of the requested
alterations shall be deemed given.
Once commenced, Tenant shall diligently pursue to completion all alterations
permitted hereunder in material compliance with all Legal Requirements
(including, without limitation, the correction of any deficiency in a Property
noted in any written citation or other written notice received by Tenant from
any Governmental Authority), pay all Costs incurred in connection therewith as
the same become due and payable and not suffer any mechanics liens to be
recorded or filed against the subject Properties, except as permitted under
Section 8.06. Upon completion of any alterations requiring Landlord’s consent
hereunder, Tenant shall promptly provide Landlord with (i) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy); and (ii) any other documents or information
reasonably requested by Landlord. Following any alteration of a Property that
results in a change in the footprint of any of the improvements on the Property
or any other physical change (other than the restriping of parking areas) that
would be shown on an ALTA/ASCM survey, Tenant shall provide to Landlord, within
thirty (30) days following the substantial completion of the alteration, an
ALTA/ASCM survey of such Property addressed to Landlord and Lender in form
reasonably satisfactory to Landlord and including Table A items reasonably
requested by Landlord. Except as set forth in Section 7.03 below, any addition
to or alteration of the Properties shall be deemed a part of the Properties and
belong to Landlord, and Tenant shall execute and deliver to Landlord such
instruments as Landlord may reasonably require to evidence the ownership by
Landlord of such addition or alteration.

Section 7.03. Tenant’s Property, Fixtures and Equipment. During the Lease Term,
Tenant may from time to time, at its cost and expense, place, install, remove or
replace, or cause to be placed, installed, removed or replaced, in and upon the
Properties, such equipment, furniture and fixtures as Tenant shall deem
necessary or appropriate for the purpose of carrying on business upon the
Properties (collectively, the “Tenant’s Personal Property”), including but not
limited to a “restaurant equipment package” consisting of booths, bars, chairs,
tables, wall decorations, lighting fixtures, flatware, glasses, dishes, stoves,
hoods, refrigerators, preparation areas and other restaurant-related items (the
“Restaurant Equipment Package”). All of said Tenant’s Personal Property,
including the entirety of the Restaurant Equipment Package, shall, for the
purpose of this Lease, be treated as personal property of Tenant, no matter how
affixed. Prior to the expiration or earlier termination of the Lease Term,
Tenant shall remove Tenant’s Personal Property and Restaurant Equipment Package,
failing which, Landlord shall have the right to remove and/or dispose of all
such Tenant’s Personal Property and Restaurant Equipment Package and recover
from Tenant any and all costs of such removal, and/or storage, which obligation
shall survive the expiration of or termination of the Lease Term.

Section 7.04. Improvements Upon Termination, Subletting or Assignment. Tenant
shall have the right, at its option and expense, to redecorate, remodel or
otherwise change the appearance of the improvements located upon any or all of
the Properties upon any termination of this Lease as to such Properties (other
than a termination under Section 14.06) or upon any permitted subletting or
assignment in such a manner as to avoid the appearance of Tenant’s restaurant
concept, provided that, as to each such Property, such redecorating, remodeling
or other work (a) shall be subject to the requirements set forth in Section
7.02; (b) shall not reasonably be expected to have a material negative effect on
the value of such Property; (c) shall not impair the structural condition or
integrity of the improvements located on any such Property or reduce the square
footage of the buildings located on any such Property without Landlord’s prior
written consent which may be withheld by Landlord in its absolute and sole
discretion; (d) shall not change the general condition of such Property as
required to be maintained by this Lease; and (e) shall not be made to the
exterior of the building located upon such Property without Landlord’s prior
written consent. Any such work that is to be done upon termination of this Lease
shall be completed by Tenant prior to the effective date of such termination
except that, if the termination is pursuant to Article XII, such work shall be
completed within thirty (30) days following the effective date of such
termination. This Section 7.04 shall survive termination of this Lease as to any
Property.

ARTICLE VIII

USE OF THE PROPERTIES; COMPLIANCE

Section 8.01. Use and Operation. During the Lease Term, each of the Properties
shall be used only for the operation of a Permitted Facility. Without limitation
of the foregoing, Tenant shall not use any of the Properties, and shall not
suffer or permit the use of any of the Properties by any subtenant or other
Person, for any use other than as a Permitted Facility; provided, however, that
this limitation shall not prohibit Tenant from utilizing, or permitting other
Persons or subtenants to utilize, portions of the Property for incidental uses
which do not interfere with the operation of the Property as a Permitted
Facility, including, but not limited to the installation of communications
equipment on the roof of any Properties or the placement of billboard signage
adjacent to or in the parking areas of any of the Properties. Tenant
acknowledges that Landlord has acquired and leased back to Tenant each of the
Properties in reliance on Tenant (or a permitted assignee or subtenant) using
and operating all of the Properties as Permitted Facilities as required by this
Section 8.01 and the following Section 8.02. If Tenant desires to use a Property
or permit others to use a Property for a use other than a Permitted Facility or
if Tenant desires to close a Permitted Facility on a Property, Tenant has the
right to substitute a new property for such Property pursuant to Section 14.05
below (subject to the requirements and limitations therein stated) and Tenant
agrees that such right of substitution is sufficient for all of Tenant’s
purposes.
Section 8.02.
(a) Operation. Tenant shall open and operate each Property as a Permitted
Facility during all hours that are customary for similar businesses on similarly
situated sites but in all events consistent with Tenant’s system wide practices,
provided that Tenant may temporarily suspend operation of any Property as
necessary by reason of damage caused by Casualty or Condemnation so long as
Tenant is in compliance with Article XI below or by reason of alterations
permitted under Article VII above so long as Tenant is in compliance with
Article VII. In addition, Tenant may temporarily suspend operation of any
Property in connection with the subletting and the resulting remodeling of such
Property in connection with the subtenant’s use, provided such suspended
operation does not exceed a period of one (1) year. In no event shall Rental be
abated during any period of suspended operation.
(b) Closure. Notwithstanding Section 8.02(a), at any time after the fifteenth
lease year of the Lease Term, provided no Event of Default then exists, Tenant
may cease operation of a Property on the following terms and conditions:
(i)

Tenant shall give Landlord no less than sixty (60) days prior written notice of
the date (the “Closure Date”) upon which the subject Property (the “Closed
Property”) shall cease operations (the “Closure Notice”);



(ii)

Following receipt of a Closure Notice, Landlord shall have the following
options:



(A)

Landlord may elect to take no action for such period of time as Landlord shall
determine, in which event this Lease shall continue in full force and effect, no
default shall be deemed to have occurred by reason of such closure and Tenant
shall continue to pay Annual Base Rental as set forth herein, provided that in
so doing Landlord shall nonetheless retain its right to subsequently elect to
implement the option set forth in (B) below.



(B)

Landlord may terminate the Lease as to the Closed Property effective at any time
on or after the Closure Date by written notice to Tenant that specifies as the
date of termination a date (the “Termination Date”) no sooner than thirty days
following Tenant’s receipt of such notice. In the event this Lease is so
terminated as to the Closed Property, then (1) the Closed Property shall no
longer be a Property for purposes of this Lease, (2) on the Termination Date,
Tenant shall vacate the Closed Property leaving it in the condition required at
the termination of this Lease, (3) on the Termination Date, Tenant to pay to
Landlord the Allocated Base Rental (as defined below) with respect to the Closed
Property, (4) Tenant shall pay to Landlord on or after the Termination Date, as
such amounts become due and payable, all Additional Rent with respect to such
Closed Property through the Termination Date except that current real estate
taxes with respect to the Closed Property shall be appropriately prorated in
cash on the Termination Date, (5) Landlord and Tenant shall confirm such partial
termination in a written Termination Agreement between Landlord and Tenant in
recordable form and otherwise in form and substance reasonably acceptable to
Landlord and Tenant (to be recorded at Landlord’s expense) and (6) this Lease
shall remain in full force and effect as to the remaining Properties. The
obligations of Tenant under this clause (B) with respect to Additional Rent
(other than real estate taxes so prorated) due after the Termination Date shall
survive any such termination of this Lease as to the Closed Property.



For purposes of this Section 8.02, the term “Allocated Base Rental” shall mean
that portion of the aggregate Base Annual Rental payable under this Lease with
respect to all Properties for the period from the Termination Date through the
expiration of the then current Lease Term determined by multiplying such
aggregate Base Annual Rental by a fraction determined by Landlord by one of the
following methods, as chosen by Landlord in the notice setting forth the
Termination Date: (i) the numerator of the fraction shall be the EBITDAR of the
Closed Property and the denominator shall be the EBITDAR of all Properties then
subject to this Lease including the Closed Property, as EBITDAR for each of the
Properties has been most recently reported to Landlord pursuant to Section 9.03
of this Lease; (ii) the numerator of the fraction shall be the sales of the
Closed Property and the denominator shall be the sales of all Properties then
subject to this Lease including the Closed Property, as sales for each of the
Properties has been most recently reported to Landlord pursuant to Section 9.03
of this Lease; or (iii) the numerator of the fraction shall be Landlord’s
depreciated book value of the Closed Property and the denominator shall be the
depreciated book value of all Properties then subject to this Lease including
the Closed Property as such book values are certified to Tenant by Landlord.

Section 8.03. Compliance. Subject to Section 8.06, Tenant shall cause Tenant’s
use and occupation of each of the Properties, and the condition thereof, to
comply in all material respects, at Tenant’s sole cost and expense, with all
Legal Requirements and all Permitted Encumbrances, and any owner obligations
under such Legal Requirements or Permitted Encumbrances with respect to the
Properties. Without in any way limiting the foregoing provisions, during the
Lease Term, Tenant shall comply with all Legal Requirements, now or hereafter in
effect, affecting any or all of the Properties relating to anti-terrorism, trade
embargos, economic sanctions, Anti-Money Laundering Laws and Accessibility Laws,
as any such Legal Requirements may be amended from time to time, and all
regulations promulgated thereunder. Upon Landlord’s written request from time to
time during the Lease Term, Tenant shall certify in writing to Landlord that
Tenant’s representations, warranties and obligations under Section 5.08 and this
Section 8.03 remain true and correct (or if not true and correct, providing
details regarding the same). Tenant shall immediately notify Landlord in writing
if any of such representations, warranties or covenants are no longer true or
have been breached or if Tenant has a reasonable basis to believe that they may
no longer be true or have been breached. In connection with such an event,
Tenant shall comply with all written directives of Governmental Authorities and
of parties to any Permitted Encumbrances and, at Landlord’s request, provide to
Landlord copies of all notices, reports and other communications exchanged with,
or received from, Governmental Authorities and parties to Permitted Encumbrances
relating to such an event. Tenant shall also reimburse Landlord for all Costs
incurred by Landlord in evaluating the effect of such an event on the Properties
and this Lease, in obtaining any necessary licenses, consents and approvals from
Governmental Authorities arising in connection therewith, and in complying with
all Legal Requirements applicable to Landlord as the result of the existence of
such an event and for any penalties or fines imposed upon Landlord as a result
thereof. Tenant will use commercially reasonable efforts to prevent any act or
condition to exist on or about the Properties which will materially increase any
insurance rate thereon, except when such acts are required in the normal course
of its business and Tenant shall pay for such increase. Tenant agrees that it
will defend, indemnify and hold harmless the Indemnified Parties from and
against any and all Losses caused by, incurred or resulting from Tenant’s
failure to comply with its obligations under this Section.

Section 8.04. Environmental.
(a)
    Representations and Warranties. Tenant represents and warrants to Landlord,
which representations and warranties shall survive the execution and delivery of
this Lease, that to Tenant’s actual knowledge and except as set forth in the
Existing Environmental Reports:
(i)    The Properties and Tenant are not in violation of or subject to, any
pending or threatened investigation or inquiry by any Governmental Authority or
subject to any remedial obligations under any Environmental Laws, nor has Tenant
received any written or oral notice or other communication from any Person
(including but not limited to a Governmental Authority) with respect to any
Property relating to (A) Hazardous Materials, Regulated Substances or USTs, or
Remediation thereof; (B) potential liability of any Person pursuant to any
Environmental Law; (C) other environmental conditions; or (D) any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing. The foregoing representations and warranties would continue to be
true and correct following disclosure to the applicable Governmental Authorities
of all relevant facts, conditions and circumstances, if any, pertaining to the
Properties.
(ii)    (A) all uses and operations on or of the Properties by Tenant, or any
other Person, are presently and have been in compliance with all Environmental
Laws and environmental permits issued pursuant thereto; (B) there have been no
Releases in, on, under or from any of the Properties, or from other property
migrating toward any of the Properties, except in Permitted Amounts; (C) there
are no Hazardous Materials, Regulated Substances or USTs in, on, or under any of
the Properties, except in Permitted Amounts; (D) the Properties have been kept
and are free and clear of all liens and other encumbrances imposed pursuant to
any Environmental Law (the “Environmental Liens”) or activity use limitations;
and (E) with respect to environmental matters related to, and the environmental
condition of, the Properties, Tenant has not allowed any other tenant or other
user of the Properties to do any act that materially increased the dangers to
human health or the environment, posed an unreasonable risk of harm to any
Person (whether on or off any of the Properties), impaired the value of any of
the Properties in any material respect, is contrary to any requirement set forth
in any insurance policies maintained by Landlord, constituted a public or
private nuisance, constituted waste, or violated any covenant, condition,
agreement or easement applicable to any of the Properties.
(b)
    Covenants. Tenant covenants to Landlord during the Lease Term, as follows:
(A)    Tenant shall perform any Remediation required by any Governmental
Authority or any Person with respect to the Properties for any Release which
occurred before the Lease Term or which occurs during the Lease Term whether or
not the release was disclosed in the Existing Environmental Reports.
(B)    All uses and operations on or of the Properties, whether by Tenant or any
other Person, shall be in compliance with all Environmental Laws and permits
issued pursuant thereto.
(C)    There shall be no Releases in, on, under or from the Properties, except
in Permitted Amounts.
(D)    There shall be no Hazardous Materials or Regulated Substances in, on or
under the Properties, except in Permitted Amounts.
(E)    Tenant shall keep the Properties or cause the Properties to be kept free
and clear of all Environmental Liens, whether due to any act or omission of
Tenant or any other Person.
(F)    Tenant shall not act or fail to act or allow any other tenant, occupant,
guest, customer, invitee, licensee or other user of the Properties to act or
fail to act in any way that (1) materially increases a risk to human health or
the environment, (2) poses an unreasonable or unacceptable risk of harm to any
Person or the environment (whether on or off any of the Properties), (3) would
result in any reopening or reconsideration of any prior investigation or causes
a new investigation by a Governmental Authority having jurisdiction over any
Property; or (4) with respect to environmental matters related to, and the
environmental condition of, the Properties, (i) is contrary to any requirement
set forth in the insurance policies maintained by Tenant, (ii) constitutes a
public or private nuisance or constitutes waste, (iii) violates any covenant,
condition, agreement or easement applicable to the Properties or (iv) violates
any Legal Requirement.
(G)    If Landlord reasonably suspects a Release or a violation of Environmental
Law to have occurred before or during the Lease Term, Tenant shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Properties as
may be reasonably requested by Landlord (including but not limited to sampling,
testing and analysis of soil, water, air, building materials and other materials
and substances whether solid, liquid or gas), and share with Landlord the
reports and other results thereof, and Landlord and the other Indemnified
Parties shall be entitled to rely on such reports and other results thereof.
Tenant shall promptly undertake and diligently pursue to completion and in
accordance with Environmental Laws any and all monitoring and remediation of
Hazardous Materials that is recommended in any such report or is required by
Environmental Law.
(H)    Tenant shall, at its sole cost and expense, fully and expeditiously
cooperate in all activities pursuant to this Section 8.04, including but not
limited to providing all relevant information and making knowledgeable persons
available for interviews.
Notwithstanding any provision of this Lease to the contrary, an Event of Default
shall not be deemed to have occurred as a result of the failure of Tenant to
satisfy any one or more of the covenants set forth in subsections (A) through
(F) above provided that Tenant promptly performs Remediation in accordance with
Environmental Laws.
(c)
    Notification Requirements. Tenant shall immediately notify Landlord in
writing upon Tenant obtaining actual knowledge of (i) any Releases or Threatened
Releases in, on, under or from any of the Properties other than in Permitted
Amounts, or migrating onto, under or towards any of the Properties; (ii) any
non-compliance with any Environmental Laws related in any way to any of the
Properties; (iii) any actual or potential Environmental Lien or activity use
limitation; (iv) any required or proposed Remediation of environmental
conditions relating to any of the Properties required by applicable Governmental
Authorities; and (v) any written communication from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
Hazardous Materials, Regulated Substances or above or below ground storage
tanks, or Remediation thereof at or on any of the Properties, other than in
Permitted Amounts, possible liability of any Person relating to any of the
Properties pursuant to any Environmental Law, other environmental conditions in
connection with any of the Properties, or any actual or potential administrative
or judicial proceedings in connection with anything referred to in this Section;
provided, however, that Tenant shall not be required to notify Landlord as to
any facts already disclosed in the Existing Environmental Reports, except that
Tenant shall notify Landlord and Lender of subsequent developments, changes,
governmental notices or third party claims relating to such previously disclosed
facts. Tenant shall, upon Landlord’s written request, deliver to Landlord a
certificate stating that Tenant is and has been in full compliance with all of
the environmental representations, warranties and covenants in this Lease.
(d)
    Remediation. Tenant shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Remediation required
by any Governmental Authority of any condition (including, but not limited to, a
Release) in, on, under or from the Properties, whether such condition occurred
before or occurs during the Lease Term, and take any other reasonable action
deemed necessary by any Governmental Authority for protection of human health or
the environment. Should Tenant fail to undertake such Remediation in accordance
with the preceding sentence, Landlord, after written notice to Tenant and
Tenant’s failure to immediately undertake such Remediation, shall be permitted
to complete such Remediation, and all Costs incurred in connection therewith
shall be paid by Tenant. Any Cost so paid by Landlord, together with interest at
the Default Rate, shall be deemed to be Additional Rental hereunder and shall be
immediately due from Tenant to Landlord.
(e)
    Indemnification. Tenant shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
from and against any and all Losses, including, but not limited to, all Costs of
Remediation (whether or not performed voluntarily), arising out of or in any way
relating to any Environmental Laws, Hazardous Materials, Regulated Substances,
above or below ground storage tanks, other environmental matters concerning the
Properties or Tenant’s default in performance of any of its obligations under
this Section 8.04. It is expressly understood and agreed that Tenant’s
obligations under this Section shall survive without limitation the expiration
or earlier termination of this Lease.
(f)
    Right of Entry. Landlord and any other Person designated by Landlord,
including but not limited to, any receiver, any representative of a Governmental
Authority, and any environmental consultant, shall have the right, but not the
obligation, to enter upon the Properties, upon reasonable prior notice, at all
reasonable times (including, without limitation, in connection with the exercise
of any remedies set forth in this Lease) to assess any and all aspects of the
environmental condition of any Property and its use, including but not limited
to conducting any environmental assessment or audit (the scope of which shall be
determined in Landlord’s sole and absolute discretion) and taking samples of
soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Tenant shall cooperate with and provide access to
Landlord and any other Person designated by Landlord. If any assessment or
inspection results from Landlord reasonably suspecting a Release or an
Environmental Law violation, such assessment or investigation shall be at
Tenant’s sole cost and expense.
(g)
    Inspections. At its sole cost and expense, Tenant shall have the Properties
inspected as may be required by any Environmental Law for seepage, spillage and
other environmental concerns. Tenant shall maintain and monitor all above and
below ground storage tanks in accordance with all Environmental Laws. Tenant
shall provide Landlord with written certified results of all inspections
performed on the Properties. All costs and expenses associated with the
inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Tenant. All inspections
and tests performed on the Properties shall be in compliance with all
Environmental Laws.
(h)
    UST Compliance. To Tenant’s knowledge, there are no above or below ground
storage tanks except as set forth in the Existing Environmental Reports. Tenant
shall not permit the placement of any new above or below ground storage tanks on
any of the Properties during the Lease Term. Tenant shall comply or cause the
compliance with all applicable federal, state and local regulations and
requirements regarding above and below ground storage tanks, including, without
limitation, any of such regulations or requirements which impose (i) technical
standards, including, without limitation, performance, leak prevention, leak
detection, notification reporting and recordkeeping; (ii) corrective action with
respect to confirmed and suspected Releases; and (iii) financial responsibility
for the payment of costs of corrective action and compensation to third parties
for injury and damage resulting from Releases. Tenant shall immediately notify
Landlord, in writing, of (A) the presence of any above or below ground storage
tank that is not disclosed in the Existing Environmental Reports; (B) the
presence on or under the Properties, or the Release from any above or below
ground storage tank on, above or under the Properties, of any Hazardous
Materials or Regulated Substances, apparent or real; and (C) any and all
enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Properties. Upon any such Release from any USTs on, above or
under the Properties of any Hazardous Materials or Regulated Substances, Tenant
shall immediately remedy such situation in accordance with all Environmental
Laws and any request of Landlord. Should Tenant fail to remedy or cause the
remedy of such situation in accordance with all Environmental Laws, Landlord
shall be permitted to take such actions in its sole discretion to remedy such
situation and all Costs incurred in connection therewith, together with interest
at the Default Rate, will be paid by Tenant.
(i)
    Survival. The obligations of Tenant and the rights and remedies of Landlord
under this Section 8.04 shall survive the expiration or earlier termination of
this Lease with respect to any Hazardous Materials, Regulated Substances, above
or below ground storage tanks, or other environmental matters that were first
introduced to the Properties prior to the date that Tenant vacates the
Properties upon the expiration or earlier termination of this Lease or any
violation of Environmental Law first occurring prior to the date that Tenant
vacates the Properties upon the expiration or earlier termination of this Lease;
provided, however, that Tenant’s obligations shall continue to be subject to the
provisions of Section 8.06.

Section 8.05. Cooperation. Landlord shall cooperate with Tenant throughout the
Lease Term with respect to Tenant’s obligations hereunder, including Tenant’s
procurement and/or maintenance of proper zoning, building and other permits,
compliance with all Legal Requirements and compliance with Tenant’s obligations
under this Lease, including executing and delivery of instruments reasonably
requested by Tenant to perform its obligations under this Lease or which, in the
reasonable judgment of Tenant, are necessary for the operation of Tenant’s
business on the Properties, provided that (a) Tenant’s requests shall be
consistent with, and subject to, the terms and provisions of this Lease; (b)
Landlord shall not assume (or be deemed to have assumed) any of Tenant’s
obligations hereunder; and (c) Landlord shall not incur any cost or obligation
related to any Tenant request.

Section 8.06. Permitted Contests. Tenant, upon prior written notice to Landlord,
on its own, or, with Landlord’s prior written consent (not to be unreasonably
withheld), in Landlord’s name, at Tenant’s expense, may contest, by appropriate
legal proceedings conducted in good faith and with due diligence, the amount,
validity or application, in whole or in part, of any Legal Requirement, any
requirement under Permitted Encumbrances, any requirement under Environmental
Laws or any lien, attachment, levy, encumbrance, charge or claim; subject,
however, to the further requirements that (a) neither the Properties nor any
Rental due hereunder, nor any part or interest in either, shall be in danger of
being sold, forfeited, attached or lost pending the outcome of such proceedings;
(b) neither Landlord nor Tenant shall be in any danger of civil or criminal
liability for failure to comply therewith pending the outcome of such
proceedings; (c) no Event of Default shall have occurred and be continuing at
the time of or during such contest; (d) if and to the extent required by the
applicable authority, Tenant shall post a bond or take other steps reasonably
acceptable to such authority that stays enforcement thereof; (e) if and to the
extent available under local law, Tenant shall post a bond or take other steps
to obtain a release of any lien, attachment, levy, encumbrance, charge or claim
on the applicable Property or against Landlord; (f) Tenant shall promptly
provide Landlord with copies of all notices received or delivered by Tenant and
filings made by Tenant in connection with such proceeding; and (g) if any such
contest is finally resolved against Landlord or Tenant, Tenant shall promptly
pay the amount required to be paid, together with all costs, fees (including
attorneys’ fees and disbursements), interest, penalties and other liabilities in
connection therewith, or comply with the applicable requirement. Tenant shall
indemnify, defend, protect and save the Indemnified Parties harmless from and
against any Losses in connection with or resulting from any such contest.

ARTICLE IX

ADDITIONAL COVENANTS

Section 9.01. Performance at Tenant’s Expense. Tenant acknowledges and confirms
that Tenant shall reimburse Landlord for Landlord’s actual out-of-pocket third
party Costs, including Lender’s fees and charges and the reasonable attorneys’
fees and costs incurred by Landlord and Lender, incurred by Landlord in
connection with (a) any amendment of this Lease requested by Tenant; (b) the
delivery of consents, waivers and approvals with respect to the Properties or
any matter related to this Lease requested by Tenant; (c) the review of any
assignment or proposed assignment or the preparation or review of any
subordination or non-disturbance agreement; (d) the collection, maintenance
and/or disbursement of reserves created under this Lease; (e) inspections
following the occurrence of an Event of Default under this Lease or if Landlord
has a reasonable basis to believe that a default has occurred under this Lease;
and (f) Tenant’s noncompliance with Legal Requirements, including without
limitation, encroachments onto properties adjoining any of the Properties.

Section 9.02. Inspection. Landlord and its authorized representatives shall have
the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the same
provided such entry and inspection do not unreasonably interfere with Tenant’s
business. Tenant hereby waives any claim for damages for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Properties and any other loss occasioned by such
entry, but, subject to Section 10.01, excluding damages to the extent the same
arise as a result of the gross negligence or intentional misconduct of Landlord.
The cost and expense of any such inspections shall be the responsibility of
Landlord, except for inspections following the occurrence of an Event of Default
or if Landlord has a reasonable basis to believe that a default by Tenant has
occurred hereunder.

Section 9.03. Financial Information.
Financial Statements. Tenant shall deliver, within 90 days of the close of each
fiscal year: (i) annual financial statements of Tenant prepared by Tenant, such
statements to be audited and certified by an independent accounting firm if
Tenant regularly receives such audited statements; and (ii) an annual income
statement for each Property for the prior fiscal year then ended, prepared in a
manner consistent with the annual financial statements.  Tenant shall also
furnish to Landlord within forty-five (45) days from the end of each fiscal
quarter during the Lease Term (a) Tenant’s quarterly financial statements (on a
combined basis) for the prior fiscal quarter then ended, including a balance
sheet, income statement, cash flow statement (on a year-to-date basis), and a
copy of any narrative from management of Tenant that is provided to Tenant’s
primary lender, and (b) a quarterly statement of sales and EBITDAR for each
Property for the prior fiscal quarter then ended. Tenant shall deliver or cause
Parent to deliver: (i) within 90 days of the close of each fiscal year, annual
audited financial statements of Parent prepared by Parent and certified to by an
independent accounting firm as having been prepared in accordance with US GAAP;
(ii) within forty-five (45) days from the end of each fiscal quarter during the
Lease Term, Parent’s quarterly financial statements (on a combined basis) for
the prior fiscal quarter then ended, including a balance sheet, income
statement, cash flow statement (on a year-to-date basis), and a copy of any
narrative from management of Guarantor that is provided to Guarantor’s primary
lender. The foregoing requirements with respect to quarterly and annual
financial statements of Tenant and Parent may be satisfied by consolidated
quarterly and annual financial statements of Parent available via EDGAR or
Parent’s website so long as Tenant is a subsidiary of Parent, except that Tenant
shall in any event be obligated to provide the quarterly statement of sales and
EBITDAR for each Property as required by clause (b) of the second sentence of
this Section 9.03(a).  All annual financial reports that are submitted under
this Section 9.03(a) or that are made available via Edgar or Parent’s website
shall be certified to by an independent accounting firm as having been prepared
in accordance with US GAAP and all quarterly financial statements that are
submitted under this Section 9.03(a) or that are made available via Edgar or
Parent’s website shall be certified to by a financial officer of Tenant or
Parent, as applicable, as having been prepared in accordance with US GAAP.
(a)
    Other Information. Notwithstanding any provision contained herein, upon
request at any time, Tenant will provide to Landlord not more than two (2) times
in any calendar year such financial information and/or financial statements (and
in the form or forms) reasonably requested by Landlord in connection with
Landlord’s filings with or disclosures to any Governmental Authority, including,
without limitation, the financial statements required in connection with
Securities and Exchange Commission filings Landlord or its Affiliates.
(b)
    After Assignment. In the event of any assignment of this Lease pursuant to
Section 14.01 that, pursuant to Section 14.01, does not result in the release of
Tenant from its obligations hereunder, the foregoing requirements of this
Article IX shall be binding upon both the assignor Tenant and the assignee so
that both such entities shall contemporaneously deliver to Landlord the
financial statements and other reports required by this Section 9.03.

Section 9.04. OFAC Laws. Upon receipt of notice or upon actual knowledge
thereof, Tenant shall immediately notify Landlord in writing if any Person
owning (directly or indirectly) any interest in any of the Tenant Entities, or
any director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related laws, or has had funds seized or forfeited in
an action under these or related laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

Section 9.05. Estoppel Certificate. At any time, and from time to time, Tenant
shall, promptly and in no event later than twenty (20) days after a request from
Landlord or any Lender, execute, acknowledge and deliver to Landlord, such
Lender, a prospective purchaser or prospective lender, as the case may be, a
certificate in reasonable form and on which any or all of such parties may rely,
certifying: (a) that Tenant has accepted the Properties; (b) that this Lease is
in full force and effect and has not been modified (or if modified, setting
forth all modifications), or, if this Lease is not in full force and effect, the
certificate shall so specify the reasons therefor; (c) the commencement and
expiration dates of the Lease Term; (d) the date to which the Rentals have been
paid under this Lease and the amount thereof then payable; (e) whether there are
then any existing defaults by Landlord in the performance of its obligations
under this Lease, and, if there are any such defaults, specifying the nature and
extent thereof; (f) that no notice has been received by Tenant of any default
under this Lease which has not been cured, except as to defaults specified in
the certificate; (g) the capacity of the Person executing such certificate, and
that such Person is duly authorized to execute the same on behalf of Tenant; (h)
that neither Landlord nor any Lender has actual involvement in the management or
control of decision making related to the operational aspects or the day-to-day
operation of the Properties, including any handling or disposal of Hazardous
Materials or Regulated Substances; and (i) any other information reasonably
requested by Landlord or Lender or any prospective purchaser or lender, as the
case may be.

ARTICLE X

RELEASE AND INDEMNIFICATION

Section 10.01. Release and Indemnification. Tenant agrees to use and occupy the
Properties at its own risk and hereby releases Landlord and the other
Indemnified Parties from all Losses relating to the Properties and the operation
thereof, including without limitation claims for any damage or injury, to the
full extent permitted by law, except to the extent such damage or injury is the
result of the gross negligence or willful misconduct of Landlord. Tenant agrees
that Landlord shall not be responsible or liable to Tenant or Tenant’s
employees, agents, customers, licensees or invitees for bodily injury, personal
injury or property damage occasioned by the acts or omissions of any other
Person. Tenant agrees that any agent to whom the Properties or any part thereof
shall be entrusted by or on behalf of Tenant or employee of Tenant or its
Affiliates shall be acting as Tenant’s agent with respect to the Properties or
any part thereof. Neither Landlord nor Landlord’s agents, employees or
contractors shall be liable for any loss of or damage to the Properties or any
part thereof. Tenant shall indemnify, protect, defend and hold harmless each of
the Indemnified Parties from and against any and all Losses (excluding Losses
suffered by an Indemnified Party arising out of the gross negligence or willful
misconduct of such Indemnified Party) arising out of (i) any act or occurrence
or failure to act alleged to have occurred in, on, around or about the
Properties, (ii) any failure to maintain, keep or repair the Properties, (iii)
any condition alleged to have existed on or have occurred on the Properties or
(iv) any default by Tenant in the performance of its obligations under this
Lease or any default by Lease Guarantor in the performance of its obligations
under the Lease Guaranty. It is expressly understood and agreed that Tenant’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever for a period of two (2)
years; provided, that the foregoing two-year limitation of survival shall not
apply to Tenant’s obligation to indemnify the Indemnified Parties for Losses
arising from claims by third parties, including Governmental Authorities.
Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against all Losses to the extent such Losses arise out of the gross negligence
or willful misconduct of Landlord or other Indemnified Party. The term “gross
negligence” or “willful misconduct” as used in this Section 10.01 shall not
include negligence imputed as a matter of law to Landlord or other Indemnified
Party solely by reason of Landlord’s interest in the Properties or Landlord’s
failure to act in respect of matters which are or were the obligation of Tenant
under this Lease.

ARTICLE XI

CONDEMNATION AND CASUALTY

Section 11.01. Notification. Tenant shall promptly give Landlord written notice
of (a) any Condemnation of any of the Properties or any notice of any threatened
Condemnation of any of the Properties, (b) the commencement of any proceedings
or negotiations which might result in a Condemnation of any of the Properties,
and (c) any Casualty to any of the Properties or any part thereof. Such notice
shall provide a general description of the nature and extent of such
Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith. Thereafter, Tenant
shall promptly send Landlord copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.

Section 11.02. Total Condemnation. “Total Condemnation” means (a) Condemnation
of all or substantially all of any Property or (b) a Condemnation (other than a
Temporary Taking) of such a substantial part of such Property that results in
the portion of the Property remaining after such Condemnation being unsuitable
for use as a Permitted Facility, as determined by Tenant in the exercise of good
faith business judgment, provided that Tenant provides to Landlord an officer’s
certificate executed by an officer of Tenant certifying to the same within sixty
(60) days of such Condemnation (the “Tenant Certificate”). If Tenant does not
provide the Tenant Certificate within such period, the Condemnation shall not be
considered a Total Condemnation. The date upon which a Total Condemnation occurs
shall be, in the case of a Total Condemnation described in clause (a) of the
immediately preceding sentence, the date of the Condemnation and, in the case of
a Total Condemnation described in clause (b) of the immediately preceding
sentence, thirty (30) days following the latest of (i) the date of the
Condemnation, (ii) the date Tenant provides the Tenant Certificate or (iii) the
date Tenant ceases operation of the Property as a Permitted Facility. In the
event of a Total Condemnation, Tenant may propose that Landlord accept a
Substitute Property acceptable to Landlord for the condemned Property pursuant
to Section 14.05 below and this Section 11.02. If the substitution is effected
pursuant to Section 14.05 below and this Section 11.02, then the Net Award shall
be paid to Tenant at the closing of the substitution and there shall be no
reduction of Base Annual Rental payable under this Lease and no abatement of
Base Annual Rental for any period. In the event of a Total Condemnation and no
substitution has been made therefor pursuant to Section 14.05 below and this
Section 11.02, then Landlord shall retain the Net Award unless and until a
substitution for such Property occurs pursuant to Section 14.05 and this Section
11.02 and there shall be no reduction of Base Annual Rental payable under this
Lease and no abatement of Base Annual Rental for any period. Notwithstanding
Section 14.05 below, in no event shall the Tenant have a right to make a
substitution for the condemned Property more than six months after the date upon
which the Total Condemnation occurs.

Section 11.03. Partial Condemnation or Casualty. In the event of a Condemnation
which is not a Total Condemnation (each such event, a “Partial Condemnation”),
or in the event of a Casualty:
(a)
    Net Awards. All Net Awards shall be paid to Landlord.
(b)
    Continuance of Lease. This Lease shall continue in full force and effect
upon the following terms:
(i)    All Rental and other Monetary Obligations due under this Lease shall
continue unabated.
(ii)    Tenant shall promptly commence and diligently prosecute restoration of
such Property to the same condition, as nearly as practicable, as prior to such
Partial Condemnation or Casualty as approved by Landlord. Upon the written
request of Tenant (accompanied by evidence reasonably satisfactory to Landlord
that such amount has been paid or is due and payable and is properly part of
such costs, and that Tenant has complied with the terms of Section 7.02 in
connection with the restoration), Landlord shall promptly make available in
installments to pay or reimburse Tenant for the costs of the restoration,
subject to reasonable conditions for disbursement consistent with typical and
customary construction disbursement requirements imposed by construction
lenders, an amount up to but not exceeding the amount of any Net Award received
by Landlord with respect to such Partial Condemnation or Casualty. Prior to the
disbursement of any portion of the Net Award with respect to a Casualty, Tenant
shall provide evidence reasonably satisfactory to Landlord of the payment of
restoration costs by Tenant up to the amount of the insurance deductible or
retention applicable to such Casualty and any amount by which the remaining
unpaid costs of the restoration (as reasonably estimated by Tenant to the
satisfaction of Landlord and Lender) exceed the remaining undisbursed portion of
the Net Award. Landlord shall be entitled to keep any portion of the Net Award
which may be in excess of the cost of restoration and Tenant shall bear all
additional Costs of such restoration in excess of the Net Award.
(c)
    Right to Request Substitute. Notwithstanding any other provision to the
contrary contained in this Article XI, in the event that, as a result of a
Casualty, Tenant shall reasonably estimate in the exercise of good faith
business judgment that the applicable Property cannot be used for the same
purpose and substantially with the same utility as before such Casualty (and
Tenant provides to Landlord an officer’s certificate executed by an officer of
Tenant certifying to the same), then, subject to the terms and conditions set
forth in this subsection (c), Tenant shall have the right, exercisable by
written notice given to Landlord no later than thirty (30) days following such
Casualty, to substitute a Substitute Property for the damaged Property pursuant
to Section 14.05 below. In such event, the Net Award, less any amounts
theretofore disbursed to or for the account of Tenant pursuant to subsection
(b)(ii) above, shall be paid to Tenant at the time of closing of the
substitution.

Section 11.04. Temporary Taking. In the event of a Condemnation of all or any
part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental, Additional Rental or any other Monetary Obligation payable hereunder.
Except as provided below, Tenant shall be entitled to the entire Net Award for a
Temporary Taking, unless the period of occupation and use by the condemning
authorities shall extend beyond the date of expiration of this Lease, in which
event the Net Award made for such Temporary Taking shall be apportioned between
Landlord and Tenant as of the date of such expiration. At the termination of any
such Temporary Taking, Tenant will, at its own cost and expense and pursuant to
the provisions of Section 7.02, promptly commence and complete restoration of
such Property.

Section 11.05. Adjustment of Losses. Any loss under any property damage
insurance required to be maintained by Tenant shall be adjusted by Landlord and
Tenant. Any Net Award relating to a Total Condemnation or a Partial Condemnation
shall be adjusted by Landlord or, at Landlord’s election, Tenant.
Notwithstanding any other provision in this Article XI, if any Event of Default
shall have occurred and be continuing, Landlord is hereby authorized and
empowered, but shall not be obligated, to pursue any Tenant’s claim, in the name
of and on behalf of Tenant, to any Net Award resulting from a Condemnation or
Casualty and to hold the proceeds of any recovery therefrom, net of Landlord’s
Costs in pursuing the same, until Landlord shall have terminated this Lease or
terminated Tenant’s right to possess the Properties pursuant to this Lease.
Notwithstanding the foregoing, if any Event of Default shall have occurred and
be continuing, and Landlord shall have neither terminated this Lease nor have
terminated Tenant’s right to possess the Properties pursuant to this Lease, then
Landlord shall make such Net Award available to Tenant after the restoration of
the affected Property in accordance with Section 11.03(c)(ii) to reimburse the
Tenant for the costs of such restoration. Upon termination of this Lease or
Tenant’s right to possess the Properties, any Net Award then remaining in the
possession of Landlord shall become Landlord’s property free of any claim by
Tenant.

Section 11.06. Tenant Obligation in Event of Casualty. During all periods of
time following a Casualty, Tenant shall take, at its own cost and expense,
reasonable steps to ensure that the related Property is secure and does not pose
any risk of harm to any adjoining property and Persons (including owners or
occupants of such adjoining property).

Section 11.07. Tenant Awards and Payments. Notwithstanding any provision
contained in this Article XI, Tenant shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any Tenant’s Personal Property or any other personal property owned by
Tenant, any insurance proceeds with respect to Tenant’s Personal Property or any
other personal property owned by Tenant, the interruption of its business and
moving expenses (subject, however, to the provisions of Section 6.03(a)(v)
above), but only if such claim or award does not adversely affect or interfere
with the prosecution of Landlord’s claim in respect of the Condemnation or
Casualty, or otherwise reduce the amount recoverable by Landlord for the
Condemnation or Casualty.

ARTICLE XII

DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF DAMAGES

Section 12.01. Event of Default. Each of the following shall be an event of
default by Tenant under this Lease (each, an “Event of Default”):
(a)
    if any representation or warranty of Tenant set forth in this Lease is false
in any material respect when made, or if Tenant renders any statement or account
that is false in any material respect when made;
(b)
    if any Rental due under this Lease is not paid within five (5) Business Days
of the date upon which such payment is due; provided, however, in the event that
Tenant pays Rental by wire transfer pursuant to Section 4.06 above, any delay in
the payment of Rental as a result of a technical error in the wiring and/or
automated clearinghouse process (other than an error for which Tenant is
responsible) shall not constitute an Event of Default hereunder so long as the
same is corrected within five (5) Business Days of the date that Tenant receives
notice thereof;
(c)
    if any other Monetary Obligation due under this Lease is not paid within
five (5) Business Days following written notice thereof;
(d)
    except as permitted by Section 8.06, if Tenant fails to pay, prior to
delinquency, any Real Estate Taxes or other taxes, assessments or other charges
the failure of which to pay will result in the imposition of a lien against any
of the Properties provided, however, such failure shall not constitute an Event
of Default hereunder, unless otherwise expressly provided herein, unless and
until Landlord shall have given Tenant notice thereof and a period of thirty
(30) days shall have elapsed, during which period Tenant may correct or cure
such failure, upon failure of which an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being required;
(e)
    if there is an Insolvency Event affecting Tenant or Lease Guarantor;
(f)
    if Tenant fails to observe or perform any of the other covenants, conditions
or obligations of Tenant in this Lease; provided, however, such failure shall
not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Landlord shall have given Tenant notice
thereof and a period of thirty (30) days shall have elapsed, during which period
Tenant may correct or cure such failure, upon failure of which an Event of
Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such thirty (30)-day period, as determined by Landlord in its reasonable
discretion, and Tenant has undertaken in a written notice to Landlord to cure
such failure and is diligently pursuing a cure of such failure at all times
thereafter until a cure is obtained, then Tenant shall have a reasonable period
to cure such failure beyond such thirty (30)-day period, which shall in no event
exceed ninety (90) days after receiving notice of such failure from Landlord. If
Tenant shall fail to correct or cure such failure within such ninety (90)-day
period, an Event of Default shall be deemed to have occurred hereunder without
further notice or demand of any kind being required;
(g)
    if Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;
(h)
    if the estate or interest of Tenant in any of the Properties shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made; or
(i)
    if an Event of Default (as defined in the Lease Guaranty) shall occur under
the Lease Guaranty.

Section 12.02. Remedies. Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Tenant,
Landlord shall be entitled to exercise, at its option, concurrently,
successively, or in any combination, all remedies available at law or in equity,
including, without limitation, any one or more of the following:
(a)
    to terminate this Lease, whereupon Tenant’s right to possession of the
Properties shall cease and this Lease, except as to Tenant’s liability, shall be
terminated;
(b)
    to the extent not prohibited by applicable law, to (i) re-enter and take
possession of the Properties (or any part thereof) and, to the extent
permissible, all permits and other rights or privileges of Tenant pertaining to
the use and operation of the Properties, and (ii) expel Tenant and those
claiming under or through Tenant, without being deemed guilty in any manner of
trespass or becoming liable for any loss or damage resulting therefrom, without
resort to legal or judicial process, procedure or action. No notice from
Landlord hereunder or under a forcible entry and detainer statute or similar law
shall constitute an election by Landlord to terminate this Lease unless such
notice specifically so states. If Tenant shall, after default, voluntarily give
up possession of the Properties to Landlord, deliver to Landlord or its agents
the keys to the Properties, or both, such actions shall be deemed to be in
compliance with Landlord’s rights and the acceptance thereof by Landlord or its
agents shall not be deemed to constitute a termination of the Lease. Landlord
reserves the right following any re-entry and/or reletting to exercise its right
to terminate this Lease by giving Tenant written notice thereof, in which event
this Lease will terminate;
(c)
    to bring an action against Tenant for any damages sustained by Landlord or
any equitable relief available to Landlord;
(d)
    to relet the Properties or any part thereof for such term or terms
(including a term which extends beyond the original Lease Term), at such rentals
and upon such other terms as Landlord, in its sole discretion, may determine,
with all proceeds received from such reletting being applied to the Rental and
other Monetary Obligations due from Tenant in such order as Landlord may, in its
sole discretion, determine, which other Monetary Obligations include, without
limitation, all repossession costs, brokerage commissions, attorneys’ fees and
expenses, alteration, remodeling and repair costs and expenses of preparing for
such reletting. Except to the extent required by applicable Law, Landlord shall
have no obligation to relet the Properties or any part thereof and shall in no
event be liable for refusal or failure to relet the Properties or any part
thereof, or, in the event of any such reletting, for refusal or failure to
collect any rent due upon such reletting, and no such refusal or failure shall
operate to relieve Tenant of any liability under this Lease or otherwise to
affect any such liability. Landlord reserves the right following any re-entry
and/or reletting to exercise its right to terminate this Lease by giving Tenant
written notice thereof, in which event this Lease will terminate as specified in
said notice;
(e)
    to recover from Tenant all Costs paid or incurred by Landlord as a result of
such breach, regardless of whether or not legal proceedings are actually
commenced;
(f)
    to immediately or at any time thereafter, and with or without notice, at
Landlord’s sole option but without any obligation to do so, correct such breach
or default and charge Tenant all Costs incurred by Landlord therein. Any sum or
sums so paid by Landlord, together with interest at the Default Rate, shall be
deemed to be Additional Rental hereunder and shall be immediately due from
Tenant to Landlord. Any such acts by Landlord in correcting Tenant’s breaches or
defaults hereunder shall not be deemed to cure said breaches or defaults or
constitute any waiver of Landlord’s right to exercise any or all remedies set
forth herein;
(g)
    Without limiting the generality of the foregoing or limiting in any way the
rights of Landlord under this Lease or otherwise under applicable Laws, at any
time after the occurrence, and during the continuance, of an Event of Default,
Landlord shall be entitled to apply for and have a receiver appointed under
applicable Law by a court of competent jurisdiction (by ex parte motion for
appointment without notice) in any action taken by Landlord to enforce its
rights and remedies hereunder in order to protect and preserve Landlord’s
interest under this Lease or in the Properties, and in connection therewith;
(h)
    to sue for all Rental and all other sums, charges, payments, costs and
expenses due from Tenant to Landlord hereunder as they become due under this
Lease, taking into account that Tenant’s right and option to pay the Rental
hereunder on a monthly basis in any particular lease year is conditioned upon
the absence of a default on Tenant’s part in the performance of its obligations
under this Lease;
(i)
    recover as damages from Tenant the following: (i) all Rental then due under
this Lease through the date of termination of this Lease or termination of
Tenant’s right of possession; plus (ii) the excess of all Base Annual Rental due
for the remainder of the Lease Term (discounted at the discount rate of 6% per
annum)(the “Future Rent Amount”) over the fair market rental value of the
Property for the remainder of the Lease Term determined on a fully net basis
consistent with the terms of this Lease (discounted at the discount rate of 6%
per annum); plus (iii) the cost of reletting the Property, including the
anticipated period of vacancy until the Demised Property can be re-let at its
fair market rental value; provided that, in the case of an Event of Default that
arises solely under Section 12.01(i) above, the sum of (ii) and (iii) shall be
capped at the Future Rent Amount;
(j)
    to seek specific performance of Tenant’s obligations under this Lease;
except that, in the case of an Event of Default that arises solely under Section
12.01(i) above, the total amount of damages that Landlord may recover from
Tenant under this Article 12 in respect of such Event of Default shall be capped
at the Future Rent Amount.

Section 12.03. Cumulative Remedies. All powers and remedies given by Section
12.02 to Landlord, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Landlord under this Lease or under law or in equity,
by judicial proceedings or otherwise, to enforce the performance or observance
of the covenants and agreements of Tenant contained in this Lease, and no delay
or omission of Landlord to exercise any right or power accruing upon the
occurrence of any Event of Default shall impair any other or subsequent Event of
Default or impair any rights or remedies consequent thereto. Every power and
remedy given by this Section or by Law to Landlord may be exercised from time to
time, and as often as may be deemed expedient, by Landlord, subject at all times
to Landlord’s right in its sole judgment to discontinue any work commenced by
Landlord or change any course of action undertaken by Landlord.

Section 12.04. Tenant Waiver. Tenant hereby expressly waives, for itself and all
Persons claiming by, through and under Tenant, including creditors of all kinds,
(a) any right and privilege which Tenant has under any present or future Legal
Requirements to redeem the Properties or to have a continuance of this Lease for
the Lease Term after termination of Tenant’s right of occupancy by order or
judgment of any court or by any legal process or writ, or under the terms of
this Lease; (b) the benefits of any present or future Legal Requirement that
exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement.

Section 12.05. Landlord’s Duty to Mitigate Damages. In the event that Landlord
re-enters, retakes and resumes possession of any Property following an Event of
Default, Landlord hereby agrees to use commercially reasonable efforts to relet
any such Property and thereby mitigate the loss or damage which Tenant shall
incur hereunder. Any rent received by Landlord as a result of such efforts may,
at Landlord’s option, be first applied to the Costs incurred by Landlord in
connection with such efforts.

ARTICLE XIII

MORTGAGE, SUBORDINATION AND ATTORNMENT

Section 13.01. No Liens. Landlord’s interest in this Lease and/or the Properties
shall not be subordinate to any liens or encumbrances placed upon the Properties
by or resulting from any act of Tenant, and nothing herein contained shall be
construed to require such subordination by Landlord.

Section 13.02. Subordination. Subject to the provisions of this Section 13.02,
this Lease at all times shall automatically be subordinate to the lien of any
and all Mortgages now or hereafter placed upon any of the Properties by
Landlord, and Tenant covenants and agrees to execute and deliver, upon demand,
such further instruments subordinating this Lease to the lien of any or all
Mortgages as shall be reasonably requested by Landlord, Lender or any proposed
lender; provided, however, that the foregoing subordination provision shall not
be effective with respect to any Mortgages that do not contain non-disturbance
language and an acknowledgement by said Lender or proposed lender (on its own
behalf and on behalf of any purchaser at foreclosure) to the effect that,
notwithstanding the existence of such Mortgage or the foreclosure or other
exercise of rights under any such Mortgage, Tenant’s possession and occupancy of
the Properties and its leasehold estate shall not be disturbed or interfered
with nor shall Tenant’s rights and obligations under this Lease (including
without limitation, Tenant’s rights to use insurance and condemnation proceeds
to repair and rebuild the Properties as contemplated hereby) be altered or
adversely affected thereby so long as no Event of Default shall have occurred
and be continuing. Within ten (10) Business Days following Landlord’s request,
Tenant shall execute and deliver to Lender or a proposed lender a Subordination,
Non-Disturbance and Attornment Agreement substantially in the form of Exhibit
13.02 attached hereto.

Section 13.03. Election to Declare Lease Superior. If any mortgagee, receiver or
other secured party elects to have this Lease and the interest of Tenant
hereunder, be superior to any Mortgage and evidences such election by notice
given to Tenant, then this Lease and the interest of Tenant hereunder shall be
deemed superior to any such Mortgage, whether this Lease was executed before or
after such Mortgage and in that event such mortgagee, receiver or other secured
party shall have the same rights with respect to this Lease as if it had been
executed and delivered prior to the execution and delivery of such Mortgage and
had been assigned to such mortgagee, receiver or other secured party.

Section 13.04. Attornment. In the event any purchaser or assignee of any Lender
at a foreclosure sale acquires title to any of the Properties, or in the event
that any Lender or any purchaser or assignee otherwise succeeds to the rights of
Landlord as landlord under this Lease, Tenant shall attorn to Lender or such
purchaser or assignee, as the case may be (a “Successor Landlord”), and
recognize the Successor Landlord as Landlord under this Lease, and, subject to
the provisions of this Article XIII, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant, provided
that the Successor Landlord shall only be liable for any obligations of Landlord
under this Lease which accrue after the date that such Successor Landlord
acquires title. The foregoing provision shall be self-operative and effective
without the execution of any further instruments.

Section 13.05. Execution of Additional Documents. Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by Landlord or Tenant, each other
party shall execute and deliver whatever instruments may be reasonably required
for such purposes.

Section 13.06. Notice to Lender. Tenant shall give written notice to any Lender
of which Tenant has been notified in writing of any breach or default by
Landlord of any of its obligations under this Lease and give such Lender at
least sixty (60) days beyond any notice period to which Landlord might be
entitled to cure such default before Tenant may exercise any remedy with respect
thereto.

ARTICLE XIV

ASSIGNMENT

Section 14.01. Assignment by Tenant.
(a)
    Tenant acknowledges that Landlord has relied both on the business experience
and creditworthiness of Tenant and upon the particular purposes for which Tenant
intends to use the Properties in entering into this Lease. Tenant shall not
assign, transfer, convey, pledge or mortgage this Lease or any interest herein
or permit the assignment of any direct or indirect interest in Tenant, whether
by operation of law or otherwise, without the prior written consent of Landlord,
which consent may not be unreasonably withheld or delayed provided that, among
other reasonable factors that Landlord may consider in deciding whether to grant
its consent, Landlord may consider, without limitation, the following: (i) the
financial strength of the proposed assignee including its EBITDAR and tangible
net worth, (ii) its operating history and management experience, and (iii) total
number of restaurants operated by the assignee. Tenant shall provide to Landlord
such information regarding the proposed assignee as Landlord shall reasonably
request. At the time of any assignment of this Lease which is approved by
Landlord, the assignee shall assume all of the obligations of Tenant under this
Lease pursuant to a written assumption agreement in form and substance
reasonably acceptable to Landlord. Such assignment of the Properties pursuant to
this Section 14.01 shall not relieve Tenant of its obligations respecting this
Lease unless otherwise agreed to by Landlord in the exercise of its absolute
discretion. Any assignment, transfer, conveyance, pledge or mortgage in
violation of this Section 14.01 shall be voidable at the sole option of
Landlord. Any consent to an assignment given by Landlord hereunder shall not be
deemed a consent to any subsequent assignment.
(b)
    Notwithstanding anything to the contrary contained in this Section 14.01 and
provided that no Event of Default has occurred and is continuing and provided
further that any assignee agrees to assume all of Tenant’s obligations under
this Lease, Tenant shall have the right to assign or otherwise transfer all, but
not less than all, of its interest in, to and under this Lease without
Landlord’s consent to (i) an Affiliate of Bob Evans Farms, Inc. (including,
without limitation, in connection with any corporate restructuring transaction),
or (ii) any entity which purchases or otherwise acquires all or substantially
all of the assets or equity interests of Bob Evans Farms, Inc., in a merger,
sale or other similar transaction for fair market value, provided no such
assignment will reduce or otherwise affect the liability of Lease Guarantor
under the Lease Guaranty except to the extent Landlord otherwise agrees in
writing.

Section 14.02. Subletting. So long as no Event of Default has occurred and is
continuing, Tenant may sublet any or all of the Properties provided that (a)
Tenant provides written notice thereof to Landlord (accompanied by a copy of the
related sublease) at least ten (10) days prior to the date of the related
sublease; (b) the related sublease is subject and subordinate to this Lease,
does not contain any terms inconsistent with this Lease, and terminates upon the
expiration or sooner termination of this Lease (including renewals); (c) Tenant
shall at all times remain liable hereunder irrespective of any such sublease;
and (d) any sublet Property shall only be used as a Permitted Facility.

Section 14.03. No Release. No assignment or sublease (including without
limitation any assignment under Section 14.01(b)) shall affect or reduce any of
the obligations of Tenant hereunder, and all such obligations shall continue in
full force and effect as obligations of a principal and not as obligations of a
guarantor, as if no assignment or sublease had been made. Landlord’s consent to
any assignment or sublease and/or Landlord’s acceptance of rent from an assignee
or sublessee shall in no event: (i) release Tenant from any liability under this
Lease, or (ii) be construed as Landlord’s agreement to recognize any subtenant
or sublease. Furthermore, should Landlord and any subsequent assignee of
Tenant’s interest in the Lease enter into any amendments, modifications or
supplements to the Lease, the original Tenant shall remain liable for all
obligations of the tenant under the Lease as amended, modified or supplemented
irrespective of whether the original Tenant receives notice of or consents to
any such amendment, modification or supplement to the Lease, except to the
extent that Landlord and original Tenant otherwise agree in writing at the time
of the assignment or thereafter. Except to the extent that Landlord and original
Tenant otherwise agree in writing at the time of the assignment or thereafter,
Tenant acknowledges, understands and agrees that Tenant shall remain liable on
the Lease whether or not Tenant consents to or has notice of any subsequent
amendment, modification or supplement and Landlord has specifically bargained
for the right to so amend, modify or supplement the Lease subsequent to an
assignment without obtaining said consent or giving said approval. Tenant may
only be released upon any assignment or sublease if Landlord releases Tenant in
writing by separate instrument, which release Landlord shall have no obligation
to give.

Section 14.04. No Recognition. Landlord shall have no obligation to recognize
any or to agree to not disturb any subtenant of Tenant upon any Event of Default
of Tenant under this Lease, unless Landlord shall agree to do so in writing by
separate instrument, but Landlord shall have no obligation to do so. Landlord’s
consent to any sublease shall not be construed as or imply any agreement on
Landlord’s part to recognize any subtenant. In the event of Tenant’s surrender
of this Lease or the termination of this Lease for any reason or by any
circumstance, Landlord may, at its option, either terminate any or all
subtenancies or succeed to the interest of Tenant as sublandlord thereunder.
During the time that any uncured Event of Default exists hereunder, Landlord may
collect such sublease rent and apply it toward Tenant’s obligations under this
Lease, and any subtenant is hereby provided with notice that subtenant shall be
required to pay all sublease rent directly to Landlord upon receipt of notice
from Landlord that an uncured Event of Default exists under this Lease.

Section 14.05. Substitution by Tenant. Subject to the provisions of this Section
14.05, Tenant shall have the right to substitute a like-kind Permitted Facility
for one or more of the Properties; provided, however, that (x) Tenant shall not
have any such substitution right if the substitution of any Property would cause
Landlord to recognize income or gain from a “prohibited transaction” as defined
under Section 857(b)(6) of the Code or such substituted like-kind asset is not
“real property” under Section 856 of the Code; and (y) Landlord has the right to
approve or disapprove any proposed substitution in its sole discretion. If
Tenant elects to conduct a substitution such that another unencumbered Permitted
Facility (each, a “Substitute Property”) is substituted for a Property being
released (each, a “Replaced Property”), Tenant shall first satisfy the following
conditions and requirements:
(i)    the Substitute Property (A) shall be a Permitted Facility, in good
condition and repair, and shall have been owned and operated by Tenant as a
Permitted Facility for no less than two years prior to the date of substitution
and shall be located in the same state and have similar or better demographics
than the Replaced Property as reasonably determined by Landlord; (B) shall be
made subject to this Lease with no decline in Base Annual Rental or any other
Rental due hereunder; and (C) the sales and EBITDAR derived from the Substitute
Property shall be equal or greater than the sales and EBITDAR derived from the
Replaced Property, as measured over the prior eighteen (18) months, excluding
from both calculations any period during which either the Substitute Property or
Replaced Property was not in full operation, such sales and EBITDAR results to
be certified by an officer of Tenant in form reasonably satisfactory to Landlord
and Lender.
(ii)    Landlord shall have received at least thirty-five (35) days’ prior
written notice requesting the substitution and identifying the Substitute
Property and Replaced Property.
(iii)    Landlord shall have received a current appraisal performed by an MAI
Appraiser (in form and substance satisfactory in all respects to Landlord and
Lender) of the Substitute Property prepared within one hundred eighty (180) days
prior to the release and substitution date (the “Substitution Date”) showing an
appraised value equal to or greater than the appraised value shown in an
equivalent and contemporaneous appraisal of the Replaced Property.
(iv)    No Event of Default shall have occurred and be continuing and Tenant
shall be in compliance in all material respects with all terms and conditions
set forth in this Lease on Tenant’s part to be observed or performed. Landlord
shall have received a certificate from Tenant confirming the foregoing, stating
that the representations and warranties of Tenant contained in this Lease are
true and correct in all material respects on and as of the Substitution Date (or
if untrue, providing details regarding the same), with respect to Tenant, the
Properties and the Substitute Property and containing any other representations
and warranties with respect to Tenant, the Properties, the Substitute Property
as Landlord and Lender, may reasonably require, such certificate to be in form
and substance reasonably satisfactory to Landlord or Lender, as applicable;
provided, however, Landlord or Lender, as applicable, may object to any
exceptions as to the representations and warranties set forth in Tenant’s
certificate; and provided, further, that Landlord shall provide the necessary
disclosures in order to enable Tenant to make the representation contained in
Section 5.10.
(v)    Landlord and Lender shall have received preliminary title reports and
irrevocable commitments to insure title by means of an ALTA extended coverage
owner’s policy and lender’s policy of title insurance, as applicable (or their
equivalent in the event such forms are not issued in the jurisdiction where the
Substitute Property is located) for the Substitute Property issued by a title
company selected by Landlord and committing to insure Landlord’s good and
marketable title in the Substitute Property and Lender’s lien encumbering the
Substitute Property, subject only to permitted exceptions reasonably acceptable
to Landlord and Lender and containing such coverage and endorsements as Landlord
and Lender may reasonably require.
(vi)    Landlord shall have received a current ALTA survey of the Substitute
Property, the form of which shall be reasonably acceptable to Landlord and
Lender, and their respective successors and assigns, and sufficient to cause the
standard survey exceptions set forth in the title policies referenced above to
be deleted.
(vii)    Landlord shall have inspected and approved the Substitute Property
utilizing Landlord’s site inspection and underwriting approval criteria,
including without limitation, completion of such environmental due diligence of
the Substitute Property as Landlord deems necessary or advisable in its
reasonable discretion, including but not limited to, receiving such
environmental reports and/or an environmental insurance policy with respect to
the Substitute Property, which in form and substance are acceptable to Landlord
in its reasonable discretion. In connection with the foregoing, Landlord, in its
reasonable discretion, shall have approved the condition of the Substitute
Property, including without limitation, the environmental condition of the
Property.
(viii)     Tenant shall have delivered to Landlord an estoppel certificate in
accordance with Section 9.05 of this Lease and, if required by Landlord, an
estoppel certificate in form and substance acceptable to Landlord with respect
to any Restrictions or other Permitted Encumbrances relating to the Substitute
Property.
(ix)    Lender shall have received from Tenant subordination agreements
substantially in compliance with the provisions of Section 13.02 hereof (or such
other form approved by Lender, which approval shall not be unreasonably withheld
so long as such form complies with Section 13.02) with respect to this Lease.
(x)    Landlord shall have received a title policy endorsement or a letter from
the appropriate taxing authority stating that the Substitute Property
constitutes a separate tax lot.
(xi)    Landlord and Lender shall have received a property condition report and
zoning report issued by consultants acceptable to Landlord and Lender with
respect to the Substitute Property stating that the Substitute Property and its
use comply in all material respects with all applicable Legal Requirements
(including, without limitation, zoning, subdivision and building laws) and that
the Substitute Property is in good condition and repair and free of damage or
waste.
(xii)    Landlord shall have received such other approvals, opinions, documents
and information as reasonably requested by Landlord or Lender.
(xiii)    Tenant shall deliver, or cause to be delivered, with respect to Tenant
and the Substitute Property, such legal opinions as Landlord or Lender may
reasonably require in form and substance reasonably acceptable to Landlord,
limited however, to Tenant and the Substitute Property (but also addressing such
matters unique to the Substitute Property as may be reasonably required by
Landlord).
(xiv)    Tenant shall have executed such documents as may be reasonably required
by Landlord as a result of such substitution, including (i) an amendment to this
Lease and any applicable memorandum of lease removing the Replaced Property and
adding the Substitute Property and making other conforming changes to this Lease
and such memoranda of Lease, (ii) a bill of sale and assignment of intangibles
(collectively, the “Substitute Documents”), all of which documents shall be in
form and substance reasonably satisfactory to Landlord and Lender.
(xv) Landlord and Lender shall have received an estoppel certificate from Lease
Guarantor in the form contemplated by the Lease Guaranty and confirming that the
Lease Guaranty remains in full force and effect as to the Lease as amended
pursuant to this Section 14.05.
(xvi)    Tenant shall deliver an officer’s certificate certifying that the
requirements set forth in this Section 14.05 have been satisfied.
Upon satisfaction of the foregoing conditions (a) the Substitute Property shall
be deemed substituted for the Replaced Property for all purposes of this Lease
and the Substitute Property shall be referred to herein as a “Property” and
included within the definition of “Properties” but Base Annual Rent shall not be
affected and there shall be no other modification of this Lease which shall
remain in full force and effect; (b) the Substitute Documents shall be dated as
of the date of the substitution; (c) the Released Property shall be released
from this Lease and Landlord shall convey the Replaced Property to Tenant or a
designee of Tenant “as is” by special warranty deed, subject to the Permitted
Encumbrances (excluding any mortgage corresponding to the Replaced Property and
any other consensual liens granted by Landlord, except for those granted by
Landlord at the request of Tenant) and any matters arising by through, or under
Tenant, and without representation or warranty except for those contained in
such special warranty deed and (d) the Substitute Property shall be conveyed by
Tenant to Landlord by special warranty deed. Tenant shall pay for all of
Landlord’s reasonable Costs incurred with respect to such proposed substitution,
including, without limitation, Landlord’s third party inspection costs and
expenses with respect to the Substitute Property. Tenant shall be solely
responsible for the payment of all Costs resulting from such proposed
substitution, regardless of whether such substitution is consummated, including,
without limitation, the cost of title insurance and endorsements for Landlord,
survey charges, stamp taxes, mortgage taxes, transfer fees, lease taxes, escrow
and recording fees, the cost of environmental due diligence undertaken pursuant
to this Section 14.05, including, without limitation, the cost of environmental
insurance, the cost of legal opinions, the cost of the appraisal required by
this Section 14.05, income and transfer taxes imposed on Landlord as a result of
such substitution, the reasonable attorneys’ fees and expenses of counsel to
Tenant and Landlord and Tenant shall have pay all fees, costs and expenses of
Lender in connection with the substitution.

Section 14.06. Assignment by Landlord.
(a)    This Lease shall be fully assignable by Landlord and its successors and
assigns, in whole or in part, subject to the terms of this Section 14.06. In the
event that from time to time Landlord desires to assign its interest in this
Lease with respect to less than all of the Properties (including to one or more
Affiliates of Landlord), then (a) the assignee (“New Landlord”) and Tenant shall
enter into an Assignment Lease Agreement, with respect to the Properties to be
affected by the assignment, to be prepared by Landlord substantially in the form
of this Lease (an “Assignment Lease Agreement”); (b) Landlord shall allocate the
Base Annual Rental payable hereunder between this Lease and the Assignment Lease
Agreement (the amount so allocated to the Assignment Lease Agreement being the
“Allocated Base Rent Amount”) so that the total amount of Annual Base Rental
payable under this Lease and the Assignment Lease Agreement immediately after
the transaction shall be the same as the Annual Base Rental payable under this
Lease immediately prior to such transaction, and (c) this Lease shall be amended
to exclude any such Properties from this Lease and the Base Annual Rent
hereunder shall be reduced by the Allocated Base Rent Amount (as so amended, the
“Remaining Lease”). In such event, Tenant and the New Landlord shall execute any
such Assignment Lease Agreement within five (5) Business Days after delivery by
Landlord of an execution version thereof. In addition, Tenant shall execute and
deliver to Landlord or cause to be executed and delivered to Landlord any other
instruments and documents requested by Landlord in connection with the
assignment, including without limitation: (i) an Assignment Guaranty (the
“Assignment Lease Guaranty”) from Lease Guarantor to be prepared by Landlord
substantially in the form of the Lease Guaranty, (ii) estoppel certificates in
accordance with the terms and conditions set forth in Section 9.05 of this Lease
and Section 12 of the Lease Guaranty (and comparable provisions in the
Assignment Lease Agreement and Assignment Lease Guaranty with respect to the
Assignment Lease Agreement, the Remaining Lease, the Lease Guaranty and the
Assignment Lease Guaranty executed by Tenant and Lease Guarantor, as applicable,
in favor of Landlord, New Landlord, Lender and any new lender to New Landlord (a
“New Lender”), as applicable, and (iii) if required by Lender or a New Lender, a
subordination, non-disturbance and attornment agreement in accordance with
Section 13.02 of this Lease or the comparable provision of the Assignment Lease
Agreement. Tenant agrees to cooperate reasonably with Landlord in connection
with any such assignment and execute, and cause Lease Guarantor to execute, such
additional documents required by Landlord, Lender, New Landlord and any New
Lender, including a new memorandum of the Assignment Lease Agreement, amendment
of any existing memorandum of this Lease, such additional documents to be in
form and substance reasonably acceptable to Tenant. From and after the effective
date of any such Assignment Lease Agreement, this Lease and any such Assignment
Lease Agreement shall be separate leases which shall be treated separately and
independently for all purposes. The assignor Landlord shall be automatically
released (without need for any further agreement or other document) from any
liability thereafter arising with respect to the Properties covered thereby. In
no event shall the assignor Landlord have any liability under any Assignment
Lease Agreement. Without limiting the foregoing, (x) Tenant agrees that Landlord
may agree in its sole discretion with any purchaser or assignee of any Property
covered by an Assignment Lease Agreement to provide (or have a Landlord’s
Affiliate provide) asset management and/or act as servicer regarding such
Assignment Lease Agreement and the Properties thereunder; and (y) Tenant
acknowledges that any Assignment Lease Agreement under this Section 14.06 may
be, in Landlord’s sole discretion, a “master lease” agreement covering multiple
Properties. Tenant shall cause all documents that are required to be executed by
Tenant and/or Lease Guarantor under this Section 14.06 to be executed and
delivered to Landlord within five (5) Business Days following Landlord’s written
request therefor.
(b)
    If Landlord, at any time during the Term of this Lease, desires to sell one
or more Properties (the “Subject Property” or “Subject Properties”) in one or
more transactions, Landlord shall first notify Tenant in writing stating the
price, terms, and conditions upon which Landlord would be prepared to sell the
Subject Property or Subject Properties, as applicable, to Tenant (the “ROFO
Notice”), and Tenant shall have fifteen (15) business days from and after the
receipt of the ROFO Notice to elect to purchase the Subject Property or Subject
Properties, as applicable, at the price and on the other terms and conditions
contained in the ROFO Notice, except that, if following Tenant’s election not to
purchase the Subject Property or Subject Properties, as applicable, as specified
in the ROFO Notice, Landlord gives a second ROFO Notice with respect to less
than all of the Subject Properties included in the ROFO Notice (the “Second ROFO
Notice”), Tenant shall have five (5) business days from and after the receipt of
the Second ROFO Notice to elect to purchase the Subject Property or Subject
Properties, as applicable, at the price and on the other terms and conditions
contained in the Second ROFO Notice. If Tenant does not so elect to purchase at
the price and on such other terms and conditions as specified in the ROFO Notice
or the Second ROFO Notice, as applicable, then Landlord shall be permitted to
sell the Subject Property or Subject Properties, as applicable, to a third party
(a “Purchaser”) on the same terms set forth in the ROFO Notice or the Second
ROFO Notice, as applicable (except that Landlord shall be permitted to reduce
the purchase price by no more than 10% of the purchase price in the ROFO Notice
or the Second ROFO Notice, as applicable) and the third party purchaser shall
take the Subject Property or Subject Properties, as applicable, subject to all
the terms, provisions, and conditions of the Assignment Lease Agreement
(including this right of first offer with respect to subsequent sales of the
Subject Property or Subject Properties, as applicable,) executed in connection
with such sale.  If Tenant does not elect to purchase the Subject Property or
Subject Properties, as applicable, in response to a ROFO Notice or a Second ROFO
Notice, as applicable, as provided in this Section 14.06(b), Tenant shall
execute within ten (10) business days following a written request from Landlord
or the Purchaser, a written instrument in recordable form (which may be recorded
at Landlord’s cost) setting forth Tenant’s waiver of its rights under this
Section 14.06(b) with respect to such sale in form reasonably acceptable to
Tenant, the Purchaser, its lender and its title insurer. Tenant’s rights under
this Section 14.06(b) shall continue in full force and effect during the Lease
Term and shall not be waived, expire or terminate if Tenant fails to exercise
its rights hereunder with respect to any one or more offers. Notwithstanding any
other provision of this Section 14.06(b), Tenant’s rights under this Section
14.06(b) shall not apply to (i) a foreclosure sale or deed in lieu of
foreclosure with respect to any Mortgage or to any sale thereafter, (ii) a sale
or transfer of the Property by Landlord to an Affiliate of Landlord which
Affiliate was not structured for purposes of avoiding application of this
Section 14.06(b); or (iii) any transfer, sale, or assignment in connection with
the merger of the Landlord or the sale of all or substantially all of the assets
of Landlord.

ARTICLE XV

NOTICES

Section 15.01. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease (each a “Notice”) shall be in writing and given by any
one of the following: (a) hand delivery; (b) express overnight delivery service;
or (c) certified mail, return receipt requested; and shall be deemed to have
been delivered upon (i) receipt, if hand delivered; (ii) the next Business Day,
if delivered by a reputable express overnight delivery service; or (iii) the
third Business Day following the day of deposit of such notice with the United
States Postal Service, if sent by certified mail, return receipt requested. The
sender shall endeavor to send a courtesy copy of any Notice by email to the
recipient at the following email addresses, but the failure to do so shall not
affect the validity or timing of delivery of the Notice. Notices shall be
provided to the parties and addresses specified below:
If to Tenant or
Parent:            Bob Evans Farms, LLC
Bob Evans Farms, Inc.
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: Chief Financial Officer
Email: Mark_Hood@BobEvans.Com


With a copy to:    Bob Evans Farms, LLC
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: General Counsel
Email: Colin_Daly@BobEvans.Com


and
            
Vorys Sater Seymour and Pease LLP
52 East Gay Street
Columbus, Ohio 43215
Attn:     Daniel J. Minor
Sheila Nolan Gartland
Email: djminor@vorys.com    Sngartland@vorys.com




If to Landlord:    c/o Mesirow Realty Sale-Leaseback, Inc.
353 North Clark Street
Chicago IL 60654
Attention: Senior Managing Director
Email: dbarker@mesirowfinancial.com


With a copy to:    Grady Bell LLP
53 West Jackson Boulevard, Suite 1250
Chicago IL 60604
Attention: Real Estate Notices
Email: sbell@gradybell.com


or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a Notice delivered in the manner
provided above. An attorney for a party may give notices on behalf of that
party.

ARTICLE XVI

MISCELLANEOUS

Section 16.01. Force Majeure. Any prevention, delay or stoppage due to strikes,
lockouts, acts of God, enemy or hostile governmental action, civil commotion,
fire or other casualty beyond the control of the party obligated to perform
(each, a “Force Majeure Event”) shall excuse the performance by such party for a
period equal to any such prevention, delay or stoppage, expressly excluding,
however, the obligations imposed upon Tenant with respect to Rental and other
Monetary Obligations to be paid hereunder. Notwithstanding the foregoing, a
Force Majeure Event shall not extend any time periods specified in this Lease
beyond three hundred sixty-five (365) days. In order for a party to assert any
delays by reason of a Force Majeure Event, the party so requesting must provide
the other party with written notice of the Force Majeure Event prior to five (5)
Business Days following the later of the due date of the obligation or the
occurrence of such Force Majeure Event. The failure of the requesting party to
notify the other within such five (5) Business Day period shall nullify any
rights under this Section 16.01.

Section 16.02. No Merger. There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly, (a)
this Lease or the leasehold estate created by this Lease or any interest in this
Lease or in such leasehold estate, and (b) the fee estate or ownership of any of
the Properties or any interest in such fee estate or ownership. No such merger
shall occur unless and until all persons, corporations, firms and other entities
having any interest in (i) this Lease or the leasehold estate created by this
Lease, and (ii) the fee estate in or ownership of the Properties or any part
thereof sought to be merged shall join in a written instrument effecting such
merger and shall duly record the same.

Section 16.03. Interpretation. Landlord and Tenant acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party. Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

Section 16.04. Characterization. The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Landlord entering into this Lease:
(a)
    The business relationship created by this Lease and any related documents is
solely that of a long-term commercial lease between Landlord and Tenant, the
Lease has been entered into by both parties in reliance upon the economic and
legal bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Landlord and Tenant, to make them joint venturers, to
make Tenant an agent, legal representative, partner, subsidiary or employee of
Landlord, nor to make Landlord in any way responsible for the debts, obligations
or losses of Tenant.
(b)
    Landlord and Tenant covenant and agree that: (i) except as may otherwise be
required as a result of changes in US GAAP subsequent to the Effective Date,
each will treat this Lease as an operating lease pursuant to Statement of
Financial Accounting Standards No. 13, as amended, and as a true lease for state
law reporting purposes and for federal income tax purposes; (ii) each party will
not, nor will it permit any Affiliate to, at any time, take any action or fail
to take any action with respect to the preparation or filing of any statement or
disclosure to Governmental Authority, including without limitation, any income
tax return (including an amended income tax return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 16.04; (iii) with respect to the
Properties, the Lease Term (including any Extension Term) is less than eighty
percent (80%) of the estimated remaining economic life of the Properties; and
(iv) the Base Annual Rental is the fair market value for the use of the
Properties and was agreed to by Landlord and Tenant on that basis, and the
execution and delivery of, and the performance by Tenant of its obligations
under, this Lease do not constitute a transfer of all or any part of the
Properties.
(c)
    Tenant waives any claim or defense based upon the characterization of this
Lease as anything other than a true lease and as a master lease of all of the
Properties. Tenant stipulates and agrees (i) not to challenge the validity,
enforceability or characterization of the lease of the Properties as a true
lease and/or as a single, unitary, unseverable instrument pertaining to the
lease of all, but not less than all, of the Properties; and (ii) not to assert
or take or omit to take any action inconsistent with the agreements and
understandings set forth in this Section 16.04.

Section 16.05. Disclosure. The parties agree that, notwithstanding any provision
contained in this Lease, any party (and each employee, representative or other
agent of any party) may disclose to any and all persons, without limitation of
any kind, any matter required under the Securities Act or the Exchange Act.

Section 16.06. Bankruptcy. As a material inducement to Landlord executing this
Lease, Tenant acknowledges and agrees that Landlord is relying upon (a) the
financial condition and specific operating experience of Tenant and Tenant’s
obligation to use the Properties as Permitted Facilities; (b) Tenant’s timely
performance of all of its obligations under this Lease notwithstanding the entry
of an order for relief under the Bankruptcy Code for Tenant; and (c) all
defaults under this Lease being cured promptly and this Lease being assumed
within sixty (60) days of any order for relief entered under the Bankruptcy Code
for Tenant, or this Lease being rejected within such sixty (60)-day period and
the Properties surrendered to Landlord. Accordingly, in consideration of the
mutual covenants contained in this Lease and for other good and valuable
consideration, Tenant hereby agrees that: (i) all obligations that accrue under
this Lease (including the obligation to pay Rentals), from and after an
Insolvency Event shall be timely performed exactly as provided in this Lease and
any failure to so perform shall be harmful and prejudicial to Landlord; (ii) any
and all Rentals that accrue from and after an Insolvency Event and that are not
paid as required by this Lease shall, in the amount of such Rentals, constitute
administrative expense claims allowable under the Bankruptcy Code with priority
of payment at least equal to that of any other actual and necessary expenses
incurred after an Insolvency Event; (iii) any extension of the time period
within which Tenant may assume or reject this Lease without an obligation to
cause all obligations under this Lease to be performed as and when required
under this Lease shall be harmful and prejudicial to Landlord; (iv) any time
period designated as the period within which Tenant must cure all defaults and
compensate Landlord for all pecuniary losses which extends beyond the date of
assumption of this Lease shall be harmful and prejudicial to Landlord; (v) any
assignment of this Lease must result in all terms and conditions of this Lease
being assumed by the assignee without alteration or amendment, and any
assignment which results in an amendment or alteration of the terms and
conditions of this Lease without the express written consent of Landlord shall
be harmful and prejudicial to Landlord; (vi) any proposed assignment of this
Lease shall be harmful and prejudicial to Landlord if made to an assignee that
does not possess financial condition adequate to operate Permitted Facilities
upon the Properties or operating performance and experience characteristics
satisfactory to Landlord equal to or better than the financial condition,
operating performance and experience of Tenant as of the Effective Date; and
(vii) the rejection (or deemed rejection) of this Lease for any reason
whatsoever shall constitute cause for immediate relief from the automatic stay
provisions of the Bankruptcy Code, and Tenant stipulates that such automatic
stay shall be lifted immediately and possession of the Properties will be
delivered to Landlord immediately without the necessity of any further action by
Landlord. No provision of this Lease shall be deemed a waiver of Landlord’s
rights or remedies under the Bankruptcy Code or applicable Law to oppose any
assumption and/or assignment of this Lease, to require timely performance of
Tenant’s obligations under this Lease, or to regain possession of the Properties
as a result of the failure of Tenant to comply with the terms and conditions of
this Lease or the Bankruptcy Code. Notwithstanding anything in this Lease to the
contrary, all amounts payable by Tenant to or on behalf of Landlord under this
Lease, whether or not expressly denominated as such, shall constitute “rent” for
the purposes of the Bankruptcy Code. For purposes of this Section addressing the
rights and obligations of Landlord and Tenant upon an Insolvency Event, the term
“Tenant” shall include Tenant’s successor in bankruptcy, whether a trustee,
Tenant as debtor in possession or other responsible person.

Section 16.07. Attorneys’ Fees. In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover from the other party all of
its reasonable attorneys’ fees and other Costs, specifically including
reasonable attorneys’ fees incurred in connection with any appeals (whether or
not taxable as such by law), in addition to any other relief to which it may be
entitled. In addition, upon a default hereunder by either party, the
non-defaulting party shall, upon demand, be entitled to all reasonable
attorneys’ fees and all other Costs incurred in the preparation and service of
any notice or demand hereunder, whether or not a legal action is subsequently
commenced. Each party shall also be entitled to recover its reasonable
attorneys’ fees and other Costs incurred in any bankruptcy action filed by or
against the other party, including, without limitation, those incurred in
seeking relief from the automatic stay, in dealing with the assumption or
rejection of this Lease, in any adversary proceeding, and in the preparation and
filing of any proof of claim.

Section 16.08. Memoranda of Lease. Concurrently with the execution of this
Lease, Landlord and Tenant are executing Landlord’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Landlord and
Tenant, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Landlord may not desire to disclose to the
public. Further, upon Landlord’s request, Tenant agrees to execute and
acknowledge a termination of lease and/or quitclaim deed in recordable form upon
the expiration or sooner termination of the Lease Term. Tenant shall be
responsible for the payment of all recording costs, fees and taxes relating to
the execution and/or recording of the memorandum of lease or termination of
lease pursuant to this Section 16.10.

Section 16.09. No Brokerage. Landlord and Tenant represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties. Each of Landlord and Tenant agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

Section 16.10. Waiver of Jury Trial and Certain Damages. LANDLORD AND TENANT
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S
USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR
ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN. FURTHERMORE, TENANT AND LANDLORD HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EACH MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM LANDLORD, THE OTHER PARTY AND
ANY OF THE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR EMPLOYEES OF
SUCH PARTY OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH RESPECT
TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY TENANT AND LANDLORD OF ANY
RIGHT EACH MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN. THE IMMEDIATELY PRECEDING SENTENCE SHALL NOT LIMIT THE RIGHT OF
LANDLORD TO SEEK THE REMEDY OF ACCELERATION OF RENT AS SET FORTH IN SECTION
12.02(i) OR LIMIT ANY RIGHT OF LANDLORD TO OBTAIN INDEMNIFICATION WITH RESPECT
TO LOSSES TO THE EXTENT THAT SPECIAL, PUNITIVE, INDIRECT OR CONSEQUENTIAL
DAMAGES ARE AWARDED TO THIRD PARTIES IN JUDGMENTS THAT WOULD OTHERWISE FALL
WITHIN THE DEFINITION OF LOSSES.

Section 16.11. State-Specific Provisions. The provisions and/or remedies which
are set forth on the attached Exhibit 16.11 shall be deemed a part of and
included within the terms and conditions of this Lease.

Section 16.12. Time Is of the Essence; Computation. Time is of the essence with
respect to each and every provision of this Lease. If any deadline provided
herein falls on a non-Business Day, such deadline shall be extended to the next
day that is a Business Day.

Section 16.13. Waiver and Amendment. No provision of this Lease shall be deemed
waived or amended except by a written instrument unambiguously setting forth the
matter waived or amended and signed by the party against which enforcement of
such waiver or amendment is sought. Waiver of any matter shall not be deemed a
waiver of the same or any other matter on any future occasion. No acceptance by
Landlord of an amount less than the Rental and other Monetary Obligations
stipulated to be due under this Lease shall be deemed to be other than a payment
on account of the earliest such Rental or other Monetary Obligations then due or
in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed a waiver of Landlord’s right to collect
any unpaid amounts or an accord and satisfaction.

Section 16.14. Successors Bound. Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

Section 16.15. Captions. Captions are used throughout this Lease for convenience
of reference only and shall not be considered in any manner in the construction
or interpretation hereof.

Section 16.16. Other Documents. Each of the parties agrees to sign such other
and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

Section 16.17. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.

Section 16.18. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Lease, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Ohio. Tenant consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Ohio in accordance with applicable law. Furthermore, Tenant waives and agrees
not to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of any party to commence any proceeding in the federal or
state courts located in the states where the Properties are located to the
extent such party deems such proceeding necessary or advisable to exercise
remedies available under this Lease. This Lease shall be governed by, and
construed with, the laws of the applicable state or states in which the
Properties are located, without giving effect to any state’s conflict of laws
principles.

Section 16.19. Counterparts. This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

Section 16.20. Confidentiality. Notwithstanding any provision of this Lease to
the contrary, Landlord hereby agrees that it will hold and keep confidential,
and shall not disclose to any other Person, any information provided by Tenant
to Landlord which is marked “Confidential”, which Tenant advises is confidential
to Landlord in writing, or which Landlord otherwise reasonably knows has not
been publicly disclosed (“Confidential Information”). Confidential Information
shall not include information which (a) is already known to Landlord prior to
receipt as evidenced by prior documentation thereof or has been independently
developed by Landlord on a non-confidential basis; (b) is or becomes generally
available to the public other than as a result of an improper disclosure by
Landlord or its representatives; (c) becomes available to Landlord on a
non-confidential basis from a source other than Tenant or any of its
representatives, provided that such source is not, to Landlord’s knowledge,
bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of a confidentiality to Tenant with respect to such
information, or (d) is disclosed pursuant to a requirement of a court,
administrative agency or other regulation or governmental body or is disclosed
pursuant to applicable law, rule or regulation. Notwithstanding the foregoing,
Landlord may, without the written consent of Tenant, disclose any Confidential
Information to (i) members, managers, officers, directors, employees and legal
representatives of Landlord and its Affiliates who need to know such
Confidential Information; (ii) a Lender or a proposed new lender or of Landlord
and its Affiliates in connection with any financings or refinancings involving
the Properties, Landlord and/or its Affiliates; (iii) auditors or accountants of
Landlord and its Affiliates as maybe required in connection with any audit or
other review of the books or records of any such Person; (iv) any Lender,
trustee or rating agency in connection with a Securitization; (v) any
prospective purchaser of one or more of the Properties or of any interest in
Landlord and such purchaser’s equity owners, managers, officers, directors,
employees and legal representative who need to know such Confidential
Information; (vi) such other Persons as may be required by law, government
regulation or order, subpoena or any other legal, administrative or legislative
process; and (vii) such other Persons as Landlord may reasonably request,
provided that such Person is informed as to the confidential nature of such
information and agrees to keep such information confidential. Notwithstanding
the foregoing, Landlord agrees to be liable for disclosure of Confidential
Information in violation of this Section by any Person to whom such information
is disclosed pursuant to this Section.


6



--------------------------------------------------------------------------------





Section 16.21. Compliance with Restrictions. Tenant, at its expense, shall
comply with all restrictive covenants and all title restrictions affecting and
enforceable against the Properties (including declarations and easement
agreements) existing as of the Effective Date or entered into after the
Effective Date with the consent of Tenant (collectively, the “Restrictions”) and
comply with and perform all of the obligations set forth therein, whether
performable prior to or during the Lease Term, including, without limitation,
all insurance requirements, regardless of whether any such requirements exceed
the requirements otherwise set forth in this Lease. Further, in addition to
Tenant’s payment obligations under this Lease, Tenant shall pay all sums
charged, levied or assessed under any valid and enforceable Restrictions
affecting the Properties promptly as the same become due and shall furnish
Landlord evidence of payment thereof upon request of Landlord; provided,
however, that Landlord agrees to provide promptly to Tenant copies of any
notices under the Restrictions that are otherwise received by Landlord as the
owner of the Properties, Landlord authorizes Tenant to receive directly all
notices under the Restrictions, and upon Tenant’s written request, Landlord
agrees to sign and record such documents as are reasonably necessary to direct
copies of all such future notices directly to Tenant with respect to such
Restrictions during the Term of this Lease for such Properties subject to the
Restrictions. Landlord further covenants and agrees that during the Lease Term
for any Properties subject to Restrictions, Landlord may not amend or modify the
Restrictions or directly or indirectly consent to the amendment or modification
of the Restrictions, or create new restrictions, without the prior written
consent of Tenant, which Tenant agrees not to unreasonably withhold.
Section 16.22. Conditional Assignment of Third Party Leases. As indicated in
Exhibit 16.22, certain of the Locations are, as of the date of this Lease,
subject to licenses or leases between Tenant and the parties indicated on
Exhibit 16.22 (each, a “Third Party Lease” and, collectively, the “Third Party
Leases”). Tenant hereby assigns to Landlord, effective on the date that the Term
of this Lease expires or is sooner terminated, all right, title and interest of
Tenant under the Third Party Leases. Until such assignment becomes effective,
Tenant shall retain all benefits under the Third Party Leases and shall perform
all obligations of the landlord thereunder, provided that, without the prior
written consent of Landlord, not to be unreasonably withheld, Tenant shall not
(a) amend any Third Party Lease in any manner that would bind Landlord after the
expiration or earlier termination of the Lease Term, (b) extend the term of any
Third Party Lease (provided that Tenant may extend the term, or permit the
lessee to extend the term, of any expiring Third Party Lease so long as the new
term does not extend beyond the Lease Term and the renewal or replacement lease
is subject and subordinate to the terms of this Lease and would terminate upon
the expiration or earlier termination of the Lease Term) or (c) permit the
relocation of any improvements permitted under the Third Party Lease. With
respect to the Third Party Lease, dated January 12, 2006, in favor of The Lamar
Companies relating to Store 164 in Davenport, Florida, Tenant shall either (i)
cause such Lease to be terminated effective December 31, 2026, or (ii) cause
such Lease to be amended such that any renewal terms of such Third Party Lease
will not extend beyond the Lease Term and each such renewal would be subject and
subordinate to the terms of this Lease and would terminate upon the expiration
or earlier termination of the Lease Term. Promptly following the date hereof,
(i) Tenant shall give written notice to each of the lessees under the Third
Party Leases of the transfer of title to the subject Location to Landlord and
(ii) use commercially reasonable efforts to have


7



--------------------------------------------------------------------------------




Landlord and Lender named as additional insureds on any liability insurance
policies carried by the lessee in respect of the leased property and
improvements thereon. Tenant shall defend, indemnify, protect and hold harmless
the Indemnified Parties from and against all Losses relating to the Third Party
Leases arising from events occurring prior to or during the Lease Term.


[Remainder of page intentionally left blank; signature page(s) to follow]





IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.
LANDLORD:
Signed, sealed and delivered
in the presence of:




   
Name:




   
Name:



BE PORTFOLIO, LLC, a Delaware limited liability company
By Mesirow Realty Sale-Leaseback, Inc., an Illinois corporation, its Manager
By:     
Printed Name:     
Title: Senior Managing Director


8



--------------------------------------------------------------------------------






State of Illinois                                 )
                                                         )  SS:
County of Cook                                )
 
The foregoing instrument was acknowledged before me this ____ day of April,
2016, by ________________________________, Senior Managing Director of Mesirow
Realty Sale-Leaseback, Inc., an Illinois corporation, on behalf of the
corporation in its capacity as Manager of BE Portfolio, LLC, a Delaware limited
liability company.
 
                                                                              
____________________________________
Notary Public


1



--------------------------------------------------------------------------------








Signed, sealed and delivered
in the presence of:




   
Name:




   
Name:



TENANT:
BOB EVANS FARMS, LLC, an Ohio limited liability company
By:     
Printed Name: Mark E. Hood
Title: Chief Financial Officer
            
STATE OF OHIO            )
) SS
COUNTY OF __________________            )


The foregoing Master Lease Agreement, including the consideration certificate
contained therein, was sworn to and acknowledged before me on April ___, 2016 by
Mark E. Hood as Manager and Chief Financial Officer of Bob Evans Farms, LLC
(“Bob Evans”), on behalf of Bob Evans.




2



--------------------------------------------------------------------------------








__________________________________
Notary Public


Commission Expires: ___________




(SEAL)






3

